EXHIBIT 10.26

[LOGO]

Industrial Lease

The Willow Park Business Park

Menlo Park, California

AMB Property, L.P., a Delaware Limited Partnership

as Landlord,

and

FoxHoIlow Technologies, Inc., a Delaware corporation,

as Tenant



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page 1.    Basic Provisions (“Basic Provisions”)    1    1.1  
Parties    1    1.2   Premises    1    1.3   Term    1    1.4   Base Rent    1
   1.5   Tenant’s Share of Operating Expenses (“Tenant’s Share”)    1    1.6  
Tenant’s Estimated Monthly Rent Payment    1    1.7   Security Deposit    2   
1.8   Permitted Use (“Permitted Use”)    2    1.9   Guarantor    2    1.10  
Addenda    2    1.11   Exhibits    2    1.12   Address for Rent Payments    2   
1.13   Brokers    2 2.    Premises and Common Areas    2    2.1   Letting    2
   2.2   Common Areas - Definition    2    2.3   Common Areas - Tenant’s Rights
   2    2.4   Common Areas - Rules and Regulations    2    2.5   Common Area
Changes    3    2.6   Parking    3 3.    Term      3    3.1   Term    3    3.2  
Delay in Possession    3    3.3   Commencement Date Certificate    4 4.    Rent
     4    4.1   Base Rent    4    4.2   Operating Expenses    4    4.3   Systems
Replacement Fee    5 5.    Security Deposit    5 6.    Use      6    6.1  
Permitted Use    6    6.2   Hazardous Substances    6    6.3   Tenant’s
Compliance with Requirements    7    6.4   Inspection; Compliance with Law    7
   6.5   Tenant Move-in Questionnaire    7 7.    Maintenance, Repairs, Trade
Fixtures and Alterations    7    7.1   Tenant’s Obligations    7    7.2  
Landlord’s Obligations    8    7.3   Alterations    8    7.4  
Surrender/Restoration    8 8.    Insurance; Indemnity    8    8.1   Payment of
Premiums and Deductibles    8    8.2   Tenant’s Insurance    9    8.3  
Landlord’s Insurance    9    8.4   Waiver of Subrogation    9    8.5   Indemnity
   9    8.6   Exemption of Landlord from Liability    10

 

-i-



--------------------------------------------------------------------------------

9.    Damage or Destruction    10    9.1   Termination Right    10    9.2  
Damage Caused by Tenant    10 10.    Real Property Taxes    10    10.1   Payment
of Real Property Taxes    10    10.2   Real Property Tax Definition    10   
10.3   Additional Improvements    11    10.4   Joint Assessment    11    10.5  
Tenant’s Property Taxes    11 11.    Utilities      11 12.    Assignment and
Subleasing    11    12.1   Prohibition    11    12.2   Request for Consent    11
   12.3   Criteria for Consent    12    12.4   Effectiveness of Transfer and
Continuing Obligations    12    12.5   Recapture    12    12.6   Transfer
Premium    13    12.7   Waiver    13    12.8   Special Transfer Prohibitions   
13 13.    Default; Remedies    13    13.1   Default    13    13.2   Remedies   
13    13.3   Late Charges    15 14.    Condemnation    15 15.    Estoppel
Certificate and Financial Statements    15    15.1   Estoppel Certificate    15
   15.2   Financial Statement    15 16.    Additional Covenants and Provisions
   15    16.1   Severability    15    16.2   Interest on Past-Due Obligations   
16    16.3   Time of Essence    16    16.4   Landlord Liability    16    16.5  
Entire Agreement    16    16.6   Notice Requirements    16    16.7   Date of
Notice    16    16.8   Waivers    16    16.9   Holdover    16    16.10  
Cumulative Remedies    16    16.11   Binding Effect: Choice of Law    17   
16.12   Landlord    17    16.13   Attorneys’ Fees and Other Costs    17    16.14
  Landlord’s Access: Showing Premises; Repairs    17    16.15   Signs    17   
16.16   Termination; Merger    17    16.17   Quiet Possession    17    16.18  
Subordination; Attornment: Non-Disturbance    17    16.19   Rules and
Regulations    18    16.20   Security Measures    18    16.21   Reservations   
18    16.22   Conflict    18

 

-ii-



--------------------------------------------------------------------------------

   16.23   Offer    18    16.24   Amendments    18    16.25   Multiple Parties
   18    16.26   Authority    18    16.27   Recordation    18    16.28  
Intentionally Deleted    18    16.29   Landlord Renovations    18    16.30  
WAIVER OF JURY TRIAL    19    16.31   Approvals    19   

LANDLORD

   20   

TENANT

   20   

LANDLORD

   1   

TENANT

   1

 

-iii-



--------------------------------------------------------------------------------

Glossary

The following terms in the Lease are defined in the paragraphs opposite the
terms.

 

Term

  Defined in Paragraph

Additional Rent

  4.1

Applicable Requirements

  6.3

Assign

  12.1  

Base Rent

  1.4

Basic Provisions

  1   

Building

  1.2

Building Operating Expenses

       4.2(b)

Code

    12.1(a)

Commencement Date

  1.3

Commencement Date Certificate

  3.3

Common Areas

  2.2

Common Area Operating Expenses

       4.2(b)

Condemnation

  14     

Default

  13.1  

Expiration Date

  1.3

HVAC

           4.2(a)(x)

Hazardous Substance

  6.2

Indemnity

  8.5

Industrial Center

  1.2

Landlord

  1.1

Landlord Entities

       6.2(c)

Lease

  1.1

Lenders

  6.4

Mortgage

  16.18

Operating Expenses

  4.2

Party/Parties

  1.1

Permitted Use

  1.8

Premises

  1.2

Prevailing Party

  16.13

Real Property Taxes

  10.2 

Rent

  4.1

Reportable Use

  6.2

Requesting Party

  15     

Responding Party

  15     

Rules and Regulations

            2.4,16.19

Security Deposit

     1.7,5

Taxes

  10.2  

Tenant

  1.1

Tenant Acts

  9.2

Tenant Entities

      6.2(c)

Tenant’s Share

  1.5

Term

  1.3

Use

  6.1

 

-1-



--------------------------------------------------------------------------------

AMB Property Corporation

Industrial Lease

1. Basic Provisions (“Basic Provisions”).

1.1 Parties. This Lease (“Lease”) dated January 5, 2007, is made by and between
AMB Property, L.P., a Delaware Limited Partnership (“Landlord”) and FoxHollow
Technologies, Inc., a Delaware corporation (“Tenant”) (collectively, the
“Parties” or individually, a “Party”).

1.2 Premises. The premises (“Premises”), which are the subject of this Lease,
are located in the industrial center commonly known as the Willow Park (the
“Industrial Center”). The Premises are:

x Approximately 11,904 square feet of space commonly known as 1105 Hamilton
Court, Menlo Park, California and as depicted on Exhibit A. This space is a part
of the building (“Building”) which is also identified on Exhibit A.

or

¨ All of the building (“Building”) identified on Exhibit A and commonly known as
1105 Hamilton Court, Menlo Park, California.

If the Premises are all of the Building, there shall, for purposes of this
Lease, be no distinction between the words “Premises” or “Building.” Tenant
shall have nonexclusive rights to the Common Areas (as defined in Paragraph 2.2
below) but shall not have any rights to the roof, exterior walls, or utility
raceways of the Building or to any other buildings in the Industrial Center. The
Industrial Center consists of the Premises, the Building, the Common Areas, the
land upon which they are located, and all other buildings and improvements
within the boundaries of the Industrial Center.

1.3 Term. Commencing on the date of the last signature hereon (“Commencement
Date”), and ending five (5) years after the Rent Commencement Date defined in
Section 3.2 below (“Expiration Date”). It is anticipated that the Rent
Commencement Date shall be February 1, 2007 (“Anticipated Rent Commencement
Date”). It is acknowledged and agreed that Tenant shall have access to the
Premises prior to the Rent Commencement Date only for the purposes set forth in
Addendum One and Section 13 of the Exhibit F, if applicable. If the Expiration
Date shall be on a day other than the last day of a month, the Term of this
Lease shall be extended equal to the number of days required such that the Lease
Term expires on the last day of the last month of the Lease Term.

1.4 Base Rent. Base Monthly Rent (“Base Rent”) shall commence on the Rent
Commencement Date and shall be payable as follows:

 

Months         Monthly Base Rent February 1, 2007 -  

January 31, 2008

   $ 6,547.20 NNN   (.55 psf NNN) February 1, 2008 -  

January 31, 2009

   $ 6,785.28 NNN   (.57 psf NNN) February 1, 2009 -  

January 31, 2010

   $ 7,023.36 NNN   (.59 psf NNN) February 1, 2010 -  

January 31, 2011

   $7,261.44 NNN   (.61 psf NNN) February 1, 2011 -  

January 31, 2012

   $ 7,499.52 NNN   (.63 psf NNN)

*Such dates shall be adjusted if the Rent Commencement Date is not February 1,
2007.

1.5 Tenant’s Share of Operating Expenses (“Tenant’s Share”).

 

(a) Common Area Operating Expenses    5.17% of Phase III-230,225 square feet (b)
Building Operating Expenses    9.91% of Building C-120,159 square feet

1.6 Tenant’s Estimated Monthly Rent Payment. Following is the estimated monthly
Rent payment to Landlord pursuant to the provisions of this Lease. This estimate
is made at the inception of the Lease and is subject to adjustment pursuant to
the provisions of this Lease. The Estimated Total Monthly Payment, set forth
below shall be paid upon the execution of this Lease for the first month of the
Lease Term.

 

(a)   Base Rent (Paragraph 4.1)    $ 6,547.20 (b)   Operating Expenses
(Paragraph 4.2, excluding Real Property Taxes, Landlord Insurance)    $ 897.00
(c)   Landlord Insurance (Paragraph 8.3)    $ 285.00 (d)   Real Property Taxes
(Paragraph 10)    $ 852.00 (f)   Systems Replacement Fee (Paragraph 4.3)    $
238.00   Estimated Total Monthly Payment    $ 8,819.20

 

-1-



--------------------------------------------------------------------------------

1.7 Security Deposit. $ 9,570.81 (“Security Deposit”).

1.8 Permitted Use (“Permitted Use”). The Premises shall be used solely for
general office, administration and warehouse and legally related uses, and for
no other purposes without Landlord’s written consent, but only to the extent
permitted by the City in which the Premises are located and all agencies and
governmental authorities having jurisdiction of the Premises.

1.9 Guarantor. Not applicable.

1.10 Addenda. Attached hereto are the following Addenda, all of which constitute
a part of this Lease:

(a) Addendum 1: Early Possession and Inducement Recapture

(b) Addendum 1: Option to Extend

1.11 Exhibits. Attached hereto are the following Exhibits, all of which
constitute a part of this Lease:

 

Exhibit A:    Description of Premises. Exhibit B:    Commencement Date
Certificate. Exhibit C:    Tenant Move-in and Lease Renewal Environmental
Questionnaire Exhibit D:    Move Out Standards Exhibit E:    Rules and
Regulations Exhibit F:    Tenant Improvements Exhibit G:    Declaration of
Covenants, Conditions and Restrictions

1.12 Address for Rent Payments. All amounts payable by Tenant to Landlord shall,
until further notice from Landlord, be paid to Landlord at the following
address:

AMB Property, L.P., a Delaware Limited Partnership

c/o AMB Property Corporation

P.O. Box 301112

Los Angeles, CA 90030-1112

1.13 Brokers. Tenant represents that it has not dealt with any real estate
brokers or agents other than NAI BT Commercial representing Landlord and
Cornish & Carey Commercial representing Tenant (collectively the “Brokers”). The
Brokers shall receive commissions pursuant to a separate listing agreement with
Landlord.

2. Premises and Common Areas.

2.1 Letting. Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord the Premises upon all of the terms, covenants, and conditions, set
forth in this Lease. Any statement of square footage set forth in this Lease or
that may have been used in calculating Base Rent and/or Operating Expenses is an
approximation which Landlord and Tenant agree is reasonable, and the Base Rent
and Tenant’s Share based thereon is not subject to revision whether or not the
actual square footage is more or less. Landlord shall deliver the Premises to
Tenant with the roof water-tight, the operating systems serving the Premises in
good condition, the “Tenant Improvements” set forth in Exhibit “F” substantially
completed and the items on Exhibit “D” in the condition specified therein.
Landlord shall repair or correct, at its sole cost and expense, after receipt of
Tenant’s written notice thereof, which notice must be delivered to Landlord
within the first ninety (90) days after the Rent Commencement Date, any defects
or deficiencies of the items set forth in the preceding sentence to the extent
Tenant has not caused such defects or deficiencies. If Tenant fails to timely
deliver to Landlord any such written notice of the aforementioned defects or
deficiencies within said 90-day period, Landlord shall have no obligation to
perform any such work thereafter, except as otherwise specifically provided in
this Lease.

2.2 Common Areas—Definition. “Common Areas” are all areas and facilities outside
the Premises and within the exterior boundary line of the Industrial Center and
interior utility raceways within the Premises that are provided and designated
by the Landlord from time to time for the general nonexclusive use of Landlord,
Tenant, and other tenants of the Industrial Center and their respective
employees, suppliers, shippers, tenants, contractors, and invitees.

2.3 Common Areas—Tenant’s Rights. Landlord hereby grants to Tenant, for the
benefit of Tenant and its employees, suppliers, shippers, contractors,
customers, and invitees, during the term of this Lease, the nonexclusive right
to use, in common with others entitled to such use, the Common Areas as they
exist from time to time, subject to any rights, powers, and privileges reserved
by Landlord under the terms hereof or under the terms of any rules and
regulations or covenants, conditions, and restrictions governing the use of the
Industrial Center.

2.4 Common Areas—Rules and Regulations. Landlord shall have the exclusive
control and management of the Common Areas and shall have the right, from time
to time, to establish, modify, amend, and enforce reasonable Rules and
Regulations

 

-2-



--------------------------------------------------------------------------------

with respect thereto in accordance with Paragraph 16.19. Tenant shall not be
required to comply with any new rule or regulation unless the same applies
non-discriminatorily to all occupants of the Industrial Center, does not
unreasonably interfere with Tenant’s use of the Premises or Tenant’s parking
rights, and does not materially increase the obligations or decrease the rights
of Tenant under the Lease.

2.5 Common Area Changes. Landlord shall have the right, in Landlord’s sole
discretion, from time to time:

(a) To make changes to the Common Areas, including, without limitation, changes
in the locations, size, shape, and number of driveways, entrances, parking
spaces, parking areas, loading and unloading areas, ingress, egress, direction
of traffic, landscaped areas, walkways, and utility raceways;

(b) To close temporarily any of the Common Areas for maintenance purposes so
long as reasonable access to the Premises remains available;

(c) To designate other land outside the boundaries of the Industrial Center to
be a part of the Common Areas;

(d) To add additional buildings and improvements to the Common Areas;

(e) To use the Common Areas while engaged in making additional improvements,
repairs, or alterations to the Industrial Center, or any portion thereof; and

(f) To do and perform such other acts and make such other changes in, to, or
with respect to the Common Areas and Industrial Center as Landlord may, in the
exercise of sound business judgment, deem to be appropriate.

Notwithstanding the foregoing, Landlord shall not do any of the foregoing to the
extent the same would unreasonably interfere with Tenant’s use of the Premises,
or materially increase the obligations or decrease the rights of Tenant under
the Lease. In taking such actions, Landlord shall use commercially reasonable
efforts to limit disruption to Tenant without incurring overtime expense.

2.6 Parking. At no additional cost, Tenant may use twelve (12) of the
undesignated vehicle parking spaces, on an unreserved and unassigned basis, on
those portions of the Common Areas designated by Landlord for such parking.
Landlord shall exercise reasonable efforts to ensure that such spaces are
available to Tenant for its use, but Landlord shall not be required to enforce
Tenant’s right to use the same. Tenant shall not use more parking spaces than
such number. Such parking spaces shall be used only for parking by vehicles no
larger than full sized passenger automobiles or pick-up trucks and in no event
shall Tenant or any of Tenant’s Representatives park or permit any parking of
vehicles overnight. Tenant shall not permit or allow any vehicles that belong to
or are controlled by Tenant or Tenant’s employees, suppliers, shippers,
customers or invitees to be loaded, unloaded or parked in areas other than those
designated by Landlord for such activities. If Tenant permits or allows any of
the prohibited activities described herein, then Landlord shall have the right,
without notice, in addition to such other rights and remedies that it may have,
to remove or tow away the vehicle involved and charge the cost to Tenant, which
cost shall be immediately payable as additional rent upon demand by Landlord.
Landlord may change the number of parking spaces and configuration of the
parking areas at any time, and may assign reserved parking spaces to any tenant,
in Landlord’s sole discretion, so long as doing so does not materially interfere
with Tenant’s parking rights hereunder.

3. Term.

3.1 Term. The Commencement Date, Expiration Date, Rent Commencement Date and
Term of this Lease are as specified in Paragraph 1.3.

3.2 Delay in Possession. Landlord shall use reasonable efforts to deliver the
Premises to Tenant with the Tenant Improvements substantially completed as soon
as reasonably practicable. If for any reason Landlord cannot deliver possession
of the Premises to Tenant with the Tenant Improvements substantially completed
by the estimated date of delivery, Landlord shall not be subject to any
liability therefor, nor shall such failure affect the validity of this Lease or
the obligations of Tenant hereunder. In such case, Tenant shall not be obligated
to pay Rent or perform any other obligation of Tenant under the terms of this
Lease until Landlord delivers possession of the Premises to Tenant with the
Tenant Improvements substantially completed as set forth in Exhibit F. Rent
under the Lease shall commence (the “Rent Commencement Date”) on the later of
February 1, 2007 and the earlier of (a) the date Tenant takes possession of the
Premises for the conduct of Tenant’s business (as opposed to early occupancy for
the purpose of preparing the Premises for occupancy) or (b) the date Landlord
tenders possession of the Premises to Tenant with the Tenant Improvements
substantially completed as set forth in Exhibit F. If the Rent Commencement Date
has not occurred on or before April 1, 2007 (with such date extended for each
day of delay due to Tenant’s acts, failure to act, or omissions), then Tenant
may by notice in writing to Landlord within 10 days after such date cancel this
Lease and the parties shall be day period, Tenant’s right to cancel this Lease
for such failure shall terminate.

 

-3-



--------------------------------------------------------------------------------

3.3 Commencement Date Certificate. At the request of Landlord following the Rent
Commencement Date, Tenant shall execute and deliver to Landlord a completed
certificate (“Commencement Date Certificate”) in the form attached hereto as
Exhibit B.

4. Rent.

4.1 Base Rent. Tenant shall pay to Landlord Base Rent and other monetary
obligations of Tenant to Landlord under the terms of this Lease (such other
monetary obligations are herein referred to as “Additional Rent”) in lawful
money of the United States, without offset or deduction, in advance on or before
the first day of each month. Base Rent and Additional Rent for any period during
the term hereof which is for less than one full month shall be prorated based
upon the actual number of days of the month involved. Payment of Base Rent and
Additional Rent shall be made to Landlord at its address stated herein or to
such other persons or at such other addresses as Landlord may from time to time
designate in writing to Tenant. Base Rent and Additional Rent are collectively
referred to as “Rent.” All monetary obligations of Tenant to Landlord under the
terms of this Lease are deemed to be Rent.

4.2 Operating Expenses. Tenant shall pay to Landlord on the first day of each
month during the term hereof, in addition to the Base Rent, Tenant’s Share of
all Operating Expenses in accordance with the following provisions, with the
understanding that Landlord shall not include in the Operating Expenses, any
expenses that are actually covered by the Systems Replacement Fee paid by Tenant
pursuant to Paragraph 4.3 below.

(a) Except as excluded by Paragraph 4.3 below, “Operating Expenses” are all
reasonable costs actually incurred by Landlord relating to the ownership and/or
operation of the Industrial Center, Building, and Premises including, but not
limited to, the following:

(i) Expenses relating to the ownership, management, maintenance, repair,
replacement and/or operation of the Common Areas, including, without limitation,
parking areas, loading and unloading areas, trash areas, roadways, sidewalks,
walkways, parkways, driveways, rail spurs, landscaped areas, striping, bumpers,
irrigation systems, drainage systems, lighting facilities, fences and gates,
exterior signs, and/or tenant directories.

(ii) Water, gas, electricity, telephone, and other utilities not paid for
directly by tenants of the Industrial Center.

(iii) Trash disposal, snow removal, janitorial, security and the management and
administration of any and all portions of the Industrial Center, including,
without limitation, a property management fee, accounting, auditing, billing,
postage, salaries and benefits for clerical and supervisory employees, whether
located at the Industrial Center or off-site, payroll taxes and legal and
accounting costs and all fees, licenses and permits related to the ownership,
operation and management of the Industrial Center.

(iv) Intentionally Deleted

(v) Real Property Taxes.

(vi) Premiums and all applicable deductibles for the insurance policies
maintained by Landlord under paragraph 8 below.

(vii) Routine annual environmental monitoring and insurance programs.

(viii) Monthly amortization of capital improvements to any portion of the
Industrial Center. The monthly amortization of any such capital improvement
shall be the sum of the (a) quotient obtained by dividing the cost of the
capital improvement by Landlord’s reasonable estimate of the number of months of
useful life of such improvement plus (b) an amount equal to the cost of the
capital improvement times 1/12 of the lesser of 10% or the maximum annual
interest rate permitted by law.

(ix) Maintenance of the Industrial Center, including, but not limited to,
painting, caulking, and repair and replacement of Building components,
including, but not limited to, roof membrane, elevators, and fire detection and
sprinkler systems.

(x) Heating, ventilating, and air conditioning systems (“HVAC”) the costs for
which are not the sole responsibility of Tenant or another tenant of the
Industrial Center.

(b) Tenant’s Share of Operating Expenses that are not specifically attributed to
the Building (“Common Area Operating Expenses”) shall be that percentage shown
in Paragraph 1.5(a). Tenant’s Share of Operating Expenses that are attributable
to the Building (“Building Operating Expenses”) shall be that percentage shown
in Paragraph 1.5(b). Landlord, in its reasonable discretion, shall determine
which Operating Expenses are Common Area Operating Expenses or Building
Operating Expenses.

 

-4-



--------------------------------------------------------------------------------

(c) The inclusion of the improvements, facilities, and services set forth in
Subparagraph 4.2(a) shall not impose any obligation upon Landlord either to have
said improvements or facilities or to provide those services.

(d) Tenant shall pay monthly in advance, on the same day that the Base Rent is
due, Tenant’s Share of the expenses set forth in Paragraph 1.6. Landlord shall
deliver to Tenant within 90 days after the expiration of each calendar year a
reasonably detailed statement showing Tenant’s Share of the actual expenses
incurred during the preceding year. If Tenant’s estimated payments under this
Paragraph 4(d) during the preceding year exceed Tenant’s Share as indicated on
said statement, Tenant shall be credited the amount of such overpayment against
Tenant’s Share of expenses next becoming due. If Tenant’s estimated payments
under this Paragraph 4.2(d) during said preceding year were less than Tenant’s
Share as indicated on said statement, Tenant shall pay to Landlord the amount of
the deficiency within 10 days after delivery by Landlord to Tenant of said
statement. At any time Landlord may adjust the amount of the estimated Tenant’s
Share of expenses to reflect Landlord’s estimate of such expenses for the year.

(e) Notwithstanding anything to the contrary contained herein, for purposes of
this Lease, the term “Operating Expenses” shall not include the following:
(i) costs (including permit, license, and inspection fees) incurred in
renovating, improving, decorating, painting, or redecorating vacant space or
space for other tenants within the Industrial Center; (ii) legal and auditing
fees (other than those fees reasonably incurred in connection with the ownership
and operation of all or any portion the Industrial Center); (iii) leasing
commissions, advertising expenses, and other costs incurred in connection with
the leasing of the Industrial Center or future leasing or re-leasing of any
portion of the Industrial Center; (iv) depreciation of the Building or any other
improvements situated within the Industrial Center; (v) any items for which
Landlord is actually and directly reimbursed by any other tenant of the
Industrial Center; (vi) costs of repairs or other work necessitated by fire,
windstorm or other casualty (excluding any deductibles) and/or costs of repair
or other work necessitated by the exercise of the right of eminent domain to the
extent Landlord receives compensation for such events or for which Landlord
should have received compensation if Landlord had maintained insurance that is
required to be maintained by the terms of this Lease; (vii) other than any
interest charges as expressly provided for in this Lease, any interest or
payments on any financing for any portion of the Industrial Center, interest and
penalties incurred as a result of Landlord’s late payment of any invoice
(provided that Tenant pays Tenant’s Share of expenses to Landlord when due as
set forth herein), and any bad debt loss, rent loss or reserves for same;
(viii) any payments under a ground lease or master lease; (ix) costs as a direct
result of the gross negligence, willful misconduct, breach of this Lease, or
violation of any law by Landlord, or it’s respective agents, employees or
contractors; (x) Costs to correct any construction defect in the Industrial
Center or to cure any violations of any covenants, conditions, restrictions and
encumbrances (“CC&R’s”), underwriter’s requirements, or laws applicable to the
Industrial Center as of the Commencement Date; (xi) costs of any improvement of
any portion of the Industrial Center for the exclusive use by another tenant;
(xii) costs incurred in connection with negotiations or disputes with any other
occupant of the Industrial Center; (xiii) costs incurred in connection with the
presence of any Hazardous Substance, except to the extent caused by the release
or emission of the Hazardous Substance in question by Tenant or Tenant Entities
or for which Tenant is otherwise responsible under the provisions of this Lease;
(xiii) costs of utilities and services of a type not offered to Tenant;
(xiv) Costs which must be capitalized under generally accepted accounting
principles, except as set forth in Section 4.2(a)(viii); (xv) interest, charges
and fees incurred on debt, payments on mortgages and rent under ground leases;
(xvi) costs for which Landlord is reimbursed by others, or costs which Tenant
pays directly to a third person; (xvii) expense reserves; and (xviii) any
commercially unreasonable fee, profit or compensation retained by Landlord or
its affiliates for management and administration of the Industrial Center.

4.3 Systems Replacement Fee. Commencing on the Commencement Date of this Lease
and continuing for the Term of this Lease, Tenant shall pay to Landlord, as part
of Additional Rent, a non-variable monthly fee (“Systems Replacement Fee”) in
the amount set forth in Section 1.6(f) above to compensate Landlord for the
useful life depletion of the following systems (the “Systems”): replacement of
the roof membrane, but not maintenance and repairs, which are part of Operating
Expenses herein; the replacement or overlay of the parking lot and driveways but
excluding repairs, patching and slurry sealing, which are part of Operating
Expenses herein; complete HVAC unit replacement (including, without limitation,
the HVAC in the Premises), but not repairs, maintenance, or replacement of
components, which are part of Operating Expenses herein; and exterior painting
or re-painting of an entire building located within the Industrial Center but
not touch up painting or painting of other site items such as, without
limitation, dock walls, curbs, speed bumps, roll up doors, etc., which are part
of Operating Expenses herein. The Systems Replacement Fee does not include
insurance deductibles with respect to the foregoing because of casualty or other
insurable event, and such deductibles shall remain a part of Operating Expenses
herein. The Systems Replacement Fee shall not be subject to reconciliation by
Landlord pursuant to Paragraph 4.2(d) herein. Therefore, Tenant shall not be
liable for the costs and expenses incurred by Landlord for such Systems
replacement which are in excess of the Systems Replacement Fee, nor shall
Landlord be liable for reimbursements to Tenant to the extent the Systems
Replacement Fee paid is more than the costs and expenses actually incurred by
Landlord to replace such Systems.

5. Security Deposit. Tenant shall deposit with Landlord upon Tenant’s execution
hereof the Security Deposit set forth in Paragraph 1.7 as security for Tenant’s
faithful performance of Tenant’s obligations under this Lease. If Tenant fails
to pay Base Rent or Additional Rent or otherwise defaults under this Lease (as
defined in Paragraph 13.1), Landlord may use the Security Deposit for the
payment of any amount due Landlord or to reimburse or compensate Landlord for
any liability, cost, expense, loss, or damage (including attorneys’ fees) which
Landlord may suffer or incur by reason thereof. Tenant shall on demand pay
Landlord the amount

 

-5-



--------------------------------------------------------------------------------

so used or applied so as to restore the Security Deposit to the amount set forth
in Paragraph 1.7. Landlord shall not be required to keep all or any part of the
Security Deposit separate from its general accounts. Landlord shall, at the
expiration or earlier termination of the Term hereof and after Tenant has
vacated the Premises, return to Tenant that portion of the Security Deposit not
used or applied by Landlord. No part of the Security Deposit shall be considered
to be held in trust, to bear interest, or to be prepayment for any monies to be
paid by Tenant under this Lease.

6. Use.

6.1 Permitted Use. Tenant shall use and occupy the Premises only for the
Permitted Use set forth in Paragraph 1.8. Tenant shall not commit any nuisance,
permit the emission of any objectionable noise or odor, suffer any waste, make
any use of the Premises which is contrary to any law or ordinance, or which will
invalidate or increase the premiums for any of Landlord’s insurance. Tenant
shall not service, maintain, or repair vehicles on the Premises, Building, or
Common Areas. Tenant shall not store foods, pallets, drums, or any other
materials outside the Premises Tenant’s use is subject to, and at all times
Tenant shall comply with any and all Applicable Requirements, defined below.
Landlord reserves to itself the right, from time to time, to grant, without the
consent of Tenant, such easements, rights and dedications that Landlord deems
reasonably necessary, and to cause the recordation of parcel or subdivision maps
and/or restrictions, so long as such easements, rights, dedications, maps and
restrictions, as applicable, do not materially and adversely interfere with
Tenant’s operations in the Premises or Tenant’s rights under the Lease. Tenant
agrees to sign any documents reasonably requested by Landlord to effectuate any
such easements, rights, dedications, maps or restrictions. Tenant shall not
initiate, submit an application for, or otherwise request, any land use
approvals or entitlements with respect to the Premises or any other portion of
the Industrial Center, including without limitation, any variance, conditional
use permit or rezoning, without first obtaining Landlord’s prior written consent
thereto, which consent may be given or withheld in Landlord’s sole discretion.

6.2 Hazardous Substances.

(a) Reportable Uses Require Consent. The term, “Hazardous Substance,” as used in
this Lease, shall mean any product, substance, chemical, material, or waste
whose presence, nature, quantity, and/or intensity of existence, use,
manufacture, disposal, transportation, spill, release, or effect, either by
itself or in combination with other materials expected to be on the Premises, is
either: (i) potentially injurious to the public health, safety or welfare, the
environment, or the Premises; or (ii) regulated or monitored by any governmental
authority. Hazardous Substance shall include, but not be limited to,
hydrocarbons, petroleum, gasoline, crude oil, or any products or by-products
thereof. Tenant shall not engage in any activity in or about the Premises which
constitutes a Reportable Use (as hereinafter defined) of Hazardous Substances
without the express prior written consent of Landlord and compliance in a timely
manner (at Tenant’s sole cost and expense) with all Applicable Requirements (as
defined in Paragraph 6.3). “Reportable Use” shall mean (i) the installation or
use of any above or below ground storage tank, (ii) the generation, possession,
storage, use, transportation, or disposal of a Hazardous Substance that requires
a permit from, or with respect to which a report, notice, registration, or
business plan is required to be filed with, any governmental authority, and
(iii) the presence in, on, or about the Premises of a Hazardous Substance with
respect to which any Applicable Requirements require that a notice be given to
persons entering or occupying the Premises or neighboring properties.
Notwithstanding the foregoing, Tenant may, without Landlord’s prior consent, but
upon notice to Landlord and in compliance with all Applicable Requirements, use
any ordinary and customary materials reasonably required to be used by Tenant in
the normal course of the Permitted Use, so long as such use is not a Reportable
Use and does not expose the Premises or neighboring properties to any meaningful
risk of contamination or damage, or expose Landlord to any liability therefor.
In addition, Landlord may (but without any obligation to do so) condition its
consent to any Reportable Use of any Hazardous Substance by Tenant upon Tenant’s
giving Landlord such additional assurances as Landlord, in its reasonable
discretion, deems necessary to protect itself, the public, the Premises, and the
environment against damage, contamination, injury, and/or liability therefor,
including but not limited to the installation (and, at Landlord’s option,
removal on or before Lease expiration or earlier termination) of reasonably
necessary protective modifications to the Premises (such as concrete
encasements) and/or the deposit of an additional Security Deposit.

(b) Duty to Inform Landlord. If Tenant knows, or has reasonable cause to
believe, that a Hazardous Substance is located in, under, or about the Premises
or the Building, Tenant shall immediately give Landlord written notice thereof,
together with a copy of any statement, report, notice, registration,
application, permit, business plan, license, claim, action, or proceeding given
to, or received from, any governmental authority or private party concerning the
presence, spill, release, discharge of, or exposure to such Hazardous Substance.
Tenant shall not cause or permit any Hazardous Substance to be spilled or
released in, on, under, or about the Premises (including, without limitation,
through the plumbing or sanitary sewer system).

(c) Indemnification. Tenant shall indemnify, protect, defend, and hold Landlord,
Landlord’s affiliates, Lenders, and the officers, directors, shareholders,
partners, employees, managers, independent contractors, attorneys, and agents of
the foregoing (“Landlord Entities” or “Landlord Entity”) and the Premises
harmless from and against any and all damages, liabilities, judgments, costs,
claims, liens, expenses, penalties, loss of permits, and attorneys’ and
consultants’ fees arising out of or involving any Hazardous Substance on or
brought onto the Premises by or for Tenant or by any of Tenant’s employees,
agents, contractors, servants, visitors, suppliers, or invitees (such employees,
agents, contractors, servants, visitors, suppliers, and invitees as herein
collectively referred to as “Tenant Entities” or “Tenant Entity”). Tenant’s
obligations under this Paragraph 6.2(c) shall include, but not be limited to,
the effects of any contamination or injury to person, property, or the
environment created or suffered by Tenant, and the cost of investigation
(including consultants’ and attorneys’ fees and testing), removal, remediation,
restoration and/or abatement thereof, or of any contamination therein involved.
Tenant’s obligations under this Paragraph 6.2(c) shall survive the Expiration
Date or earlier termination of this Lease.

 

-6-



--------------------------------------------------------------------------------

(d) Tenant’s Exculpation. Tenant shall not be liable for nor otherwise obligated
to Landlord under any provision of this Lease with respect to any claim, cost,
expense or damage resulting from any Hazardous Substance now or hereafter
present upon the Industrial Center to the extent not caused nor otherwise
permitted, directly or indirectly, by Tenant or by a Tenant Entity; provided,
however, Tenant shall be fully liable for and otherwise obligated to Landlord
under the provisions of this Lease for all liabilities, costs, damages,
penalties, claims, judgments, expenses (including, without limitation,
attorneys’ and experts’ fees and costs) and losses to the extent (a) Tenant or
any Tenant Entity contributes to the presence of such Hazardous Substances or
Tenant and/or any Tenant Entity exacerbates the conditions caused by such
Hazardous Substances, or (b) Tenant and/or any Tenant Entity allows or permits
persons over which Tenant or any Tenant Entity has control and/or for which
Tenant or any Tenant Entity are legally responsible for, to cause such Hazardous
Substances to be present in, on, under, through or about any portion of the
Premises, the Building or the Industrial Center, or does not take all reasonably
appropriate actions to prevent such persons over which Tenant or any Tenant
Entity has control and/or for which Tenant or any Tenant Entity are legally
responsible for causing the presence of Hazardous Substances in, on, under,
through or about any portion of the Premises, the Building or the Industrial
Center.

6.3 Tenant’s Compliance with Requirements. Tenant shall, at Tenant’s sole cost
and expense, fully, diligently, and in a timely manner comply with all
“Applicable Requirements,” which term is used in this Lease to mean all laws,
rules, regulations, ordinances, directives, covenants, easements, and
restrictions of record, permits, the requirements of any applicable fire
insurance underwriter or rating bureau, and the recommendations of Landlord’s
engineers and/or consultants, relating in any manner to the Premises (including
but not limited to matters pertaining to (a) industrial hygiene,
(b) environmental conditions on, in, under, or about the Premises, including
soil and groundwater conditions, and (c) the use, generation, manufacture,
production, installation, maintenance, removal, transportation, storage, spill,
or release of any Hazardous Substance), now in effect or which may hereafter
come into effect. Tenant shall, within 5 days after receipt of Landlord’s
written request, provide Landlord with copies of all documents and information
evidencing Tenant’s compliance with any Applicable Requirements, and shall
immediately upon receipt notify Landlord in writing (with copies of any
documents involved) of any threatened or actual claim, notice, citation,
warning, complaint, or report pertaining to or involving failure by Tenant or
the Premises to comply with any Applicable Requirements. Regardless of the
foregoing, if any capital improvements are required to be made to Premises
because of a change in Applicable Requirements following the Commencement Date
or because of the adoption of new Applicable Requirements following the
Commencement Date, Landlord shall perform such alteration unless the alterations
are required because of (a) Tenant’s unique and specific use of the Premises as
opposed to general warehouse, storage, administration and office use,
(b) alterations performed by or on behalf of Tenant, or (c) Tenant’s default
under this Lease; in which case Tenant shall be responsible for performing such
alterations.

6.4 Inspection; Compliance with Law. In addition to Landlord’s environmental
monitoring and insurance program, the cost of which is included in Operating
Expenses, Landlord and the holders of any mortgages, deeds of trust, or ground
leases on the Premises (“Lenders”) shall have the right to enter the Premises at
any time in the case of an emergency, and otherwise at reasonable times with
reasonable notice, for the purpose of inspecting the condition of the Premises
and for verifying compliance by Tenant with this Lease and all Applicable
Requirements. Landlord shall be entitled to employ experts and/or consultants in
connection therewith to advise Landlord with respect to Tenant’s installation,
operation, use, monitoring, maintenance, or removal of any Hazardous Substance
on or from the Premises. The cost and expenses of any such inspections shall be
paid by the party requesting same unless a violation of Applicable Requirements
by Tenant or Tenant Entities exists or is imminent, or the inspection is
requested or ordered by a governmental authority in connection with Tenant’s use
of Hazardous Substances, in which case Tenant shall upon request reimburse
Landlord or Landlord’s Lender, as the case may be, for the costs and expenses of
such inspections.

6.5 Tenant Move-in Questionnaire. Prior to executing this Lease, Tenant has
completed, executed and delivered to Landlord Tenant’s Move-in and Lease Renewal
Environmental Questionnaire (the “Tenant Move-in Questionnaire”), a copy of
which is attached hereto as Exhibit C and incorporated herein by this reference.
Tenant covenants, represents and warrants to Landlord (hat the information on
the Tenant Move-in Questionnaire is true and correct and accurately describes
the use(s) of Hazardous Substances which will be made and/or used on the
Premises by Tenant.

7. Maintenance, Repairs, Trade Fixtures and Alterations.

7.1 Tenant’s Obligations. Subject to the provisions of Paragraph 7.2 (Landlord’s
Obligations), Paragraph 8.4 (Waiver of Subrogation), Paragraph 9 (Damage or
Destruction), and Paragraph 14 (Condemnation), Tenant shall, at Tenant’s sole
cost and expense and at all times, keep the Premises and every part thereof in
good order, condition, and repair (whether or not such portion of the Premises
requiring repair, or the means of repairing the same, are reasonably or readily
accessible to Tenant and whether or not the need for such repairs occurs as a
result of Tenant’s use, any prior use, the elements, or the age of such portion
of the Premises) including, without limiting the generality of (he foregoing,
all equipment or facilities specifically serving the Premises, such as plumbing,
heating, ventilating, air conditioning electrical, lighting facilities, boilers,
fired or unfired pressure vessels, fire hose connectors if within the Premises’
fixtures, interior walls, interior surfaces of exterior walls, ceilings, floors,
windows, doors, plate glass, and skylights, but excluding any items which are
the responsibility of Landlord pursuant to Paragraph 7.2 below. Tenant’s
obligations shall include restorations, replacements, or renewals when necessary
to keep the Premises and all improvements thereon or a part thereof in good
order, condition, and state of repair. Tenant’s replacement obligations shall
not include systems which are

 

-7-



--------------------------------------------------------------------------------

covered by the Systems Replacement Fee set forth in paragraph 4.3 above. Tenant
shall also be solely responsible for the cost of all repairs and replacements
caused by the negligent acts or omissions or intentional misconduct by Tenant or
Tenant’s employees, contractors, agents, guests or invitees. If Tenant refuses
or neglects to perform its obligations under this paragraph to the reasonable
satisfaction of Landlord, Landlord may, but without obligation to do so, at any
time perform the same without Landlord having any liability to Tenant for any
loss or damage that may accrue to Tenant’s Property or to Tenant’s business by
reason thereof. If Landlord performs any such obligations, Tenant shall pay to
Landlord, as Additional Rent, Landlord’s costs and expenses incurred therefor.

7.2 Landlord’s Obligations. Subject to the provisions of Paragraph 6 (Use)
Paragraph 7 1 (Tenant’s Obligations), Paragraph 9 (Damage or Destruction), and
Paragraph 14 (Condemnation), Landlord, at its expense and not subject to the
reimbursement requirements of Paragraph 4.2, shall maintain and repair the roof
structure foundations and the structure of the exterior walls of the Building
and other structural portions of the Building (excluding the slab). Landlord,
subject to reimbursement pursuant to Paragraph 4.2, shall maintain and repair
the Building roof membrane, Common Areas, and utility systems within the
Industrial Center which are outside of the Premises. In addition, Landlord may,
in Landlord’s sole discretion, and at Tenant’s sole cost (except as set forth in
paragraph 4.3 above), elect to contract for all or any portion of the
maintenance, repair and/or replacement of the HVAC systems serving the Premises.

7.3 Alterations. Tenant shall not install any signs, fixtures, improvements, nor
make or permit any other alterations or additions (individually, an
“Alteration”, and collectively, the “Alterations”) to the Premises without the
prior written consent of Landlord, except for Alterations that cumulatively cost
less than Fifteen Thousand Dollars ($15,000.00) per year and which do not affect
(he Building systems or the structural integrity or structural components of the
Premises or the Building. In all events, Tenant shall deliver at least ten
(10) days prior notice to Landlord from the date Tenant intends to commence
construction, sufficient to enable Landlord to post a Notice of
Non-Responsibility and Tenant shall obtain all permits or other governmental
approvals prior to commencing any of such work and deliver a copy of same to
Landlord. All Alterations shall be at Tenant’s sole cost and expense in
accordance with plans and specifications which have been previously submitted to
and approved in writing by Landlord, and shall be installed by a licensed,
insured, and bondable contractor (reasonably approved by Landlord) in compliance
with all applicable Laws (including, but not limited to, the ADA), and all
recorded matters and rules and regulations of the Industrial Center. In
addition, all work with respect to any Alterations must be done in a good and
workmanlike manner. Landlord’s approval of any plans, specifications or working
drawings for Tenant’s Alterations shall not create nor impose any responsibility
or liability on the part of Landlord for their completeness, design sufficiency,
or compliance with any laws, ordinances rules and regulations of governmental
agencies or authorities. In performing the work of any such Alterations, Tenant
shall have the work performed in such a manner as not to obstruct access to the
Industrial Center or the Common Areas for any other tenant of the Industrial
Center, and as not to obstruct the business of Landlord or other tenants in the
Industrial Center, or interfere with the labor force working in the Industrial
Center. As Additional Rent hereunder, Tenant shall reimburse Landlord, within
ten (10) days after demand, for actual and reasonable legal, engineering,
architectural, planning and other expenses incurred by Landlord in connection
with Tenant’s Alterations, plus Tenant shall pay to Landlord a fee equal to five
percent (5%) of the total cost of the Alterations. If Tenant makes any
Alterations, Tenant agrees to carry “Builder’s All Risk” insurance, in an amount
approved by Landlord and such other insurance as Landlord may require, it being
understood and agreed that all of such Alterations shall be insured by Tenant in
accordance with the terms of this Lease immediately upon completion thereof.
Tenant shall keep the Premises and the property on which the Premises are
situated free from any liens arising out of any work performed, materials
furnished or obligations incurred by or on behalf of Tenant. Tenant shall, prior
to construction of any and all Alterations, cause its contractor(s) and/or major
subcontractor(s) to provide insurance as reasonably required by Landlord, and
Tenant shall provide such assurances to Landlord, including without limitation,
waivers of lien, as Landlord shall reasonably require to protect Landlord and
the Industrial Center from and against any loss from any mechanic’s,
materialmen’s or other liens. If the estimated cost of the work by Tenant shall
exceed $150,000, Landlord may also require surety company performance and/or
payment bonds to assure payment of the costs thereof.

7.4 Surrender/Restoration. Tenant shall surrender the Premises by the end of the
last day of the Lease term or any earlier termination date, clean and free of
debris and in good operating order, condition, and state of repair, ordinary
wear and tear, and damage from casualty (that is not the Tenant’s responsibility
to restore under Section 9.2), excepted, and in accordance with the Move Out
Standards set forth in Exhibit D to this Lease. Without limiting the generality
of the above, Tenant shall remove all tenant improvements designated by Landlord
in Landlord’s sole discretion (other than the Tenant Improvements), personal
property, trade fixtures, and floor bolts, patch all floors, and cause all
lights to be in good operating condition.

If Tenant requests, in writing, at the time Tenant requests permission to
perform Alterations, whether Landlord will require the removal of the same upon
expiration of the Lease Term, Landlord shall indicate in writing at the time of
granting any consent, which Alterations or part thereof shall be removed by
Tenant at the end of the Term upon Expiration or termination of this Lease and
any failure to do so shall be deemed that Landlord requires Tenant to remove
such Alterations upon surrender of the Premises by Expiration or termination of
this Lease.

8. Insurance; Indemnity.

8.1 Payment of Premiums and Deductibles. The cost of the premiums and all
applicable deductibles for the insurance policies maintained by Landlord under
this Paragraph 8 shall be a Common Area Operating Expense reimbursable pursuant
to Paragraph 4.2 hereof. Premiums for policy periods commencing prior to, or
extending beyond, the term of this Lease shall be prorated to coincide with the
corresponding Commencement Date and Expiration Date.

 

-8-



--------------------------------------------------------------------------------

8.2 Tenant’s Insurance.

(a) At its sole cost and expense, Tenant shall maintain in full force and effect
during the Term of the Lease the following insurance coverages insuring against
claims which may arise from or in connection with the Tenant’s operation and use
of the Premises.

(i) Commercial General Liability insurance with minimum limits of $1,000,000 per
occurrence and $3,000,000 general aggregate for bodily injury, personal injury,
and property damage. Such insurance shall be endorsed to include Landlord and
Landlord Entities as additional insureds, shall be primary and noncontributory
with any Landlord insurance, and shall provide severability of interests between
or among insureds.

(ii) Workers’ Compensation insurance with statutory limits and Employers
Liability with a $ 1,000,000 per accident limit for bodily injury or disease.

(iii) Automobile Liability insurance covering all owned, non-owned, and hired
vehicles with a $ 1,000,000 per accident limit for bodily injury and property
damage.

(iv) Property insurance against “all risks” at least as broad as the current ISO
Special Form policy, excluding earthquake and flood, for loss to any tenant
improvements or betterments, floor and wall coverings, and business personal
property on a full insurable replacement cost basis with no coinsurance clause,
and Business Income insurance covering at least six months of loss of income and
continuing expense.

(b) Tenant shall deliver to Landlord certificates of all insurance reflecting
evidence of required coverages prior to initial occupancy, and annually
thereafter.

(c) All insurance required under Paragraph 8.2(a)(i) shall be issued by insurers
licensed to do business in the state in which the Premises are located and which
are rated A:VII or better by Best’s Key Rating Guide and (ii) shall be endorsed
to provide at least 30-days prior notification of cancellation or material
change in coverage and 10 days for nonpayment of premiums, to said additional
insureds.

8.3 Landlord’s Insurance. Landlord shall maintain “all risks” coverage as broad
as the current ISO Special Form policy, covering the buildings within the
Industrial Center, in an amount of not less than eighty percent (80%) of the
“replacement cost” thereof. In addition, Landlord may maintain, in Landlord’s
sole discretion, earthquake and flood coverage, Commercial General Liability
insurance, and such other insurance in such amounts and covering such other
liability or hazards as deemed appropriate by Landlord. The amount and scope of
coverage of Landlord’s insurance shall be determined by Landlord from time to
time in its sole discretion and shall be subject to such deductible amounts as
Landlord may elect. Landlord shall have the right to reduce or terminate any
such insurance or coverage except as required above.

8.4 Waiver of Subrogation. Notwithstanding anything to the contrary, to the
extent permitted by law, Landlord and Tenant each waive any right to recover
against the other on account of any and all claims Landlord or Tenant may have
against the other with respect to property insurance actually carried, or
required to be carried hereunder, to the extent of the proceeds realized from
such insurance coverage or which could be realized from such insurance coverage.

8.5 Indemnity. Except to the extent caused by the gross negligence or willful
misconduct of Landlord or its agents or contractors or a breach of the Lease by
Landlord, Tenant shall protect, defend, indemnify, and hold Landlord and
Landlord Entities harmless from and against any and all loss, claims, liability,
or costs (including court costs and attorneys’ fees) incurred by reason of:

(a) any damage to any property (including but not limited to property of any
Landlord Entity) or death, bodily, or personal injury to any person occurring in
or about the Premises, the Building, or the Industrial Center to the extent that
such injury or damage shall be caused by or arise from any actual or alleged
negligence or willful misconduct of Tenant, its agents, servants, employees,
invitees, contractors, suppliers, subtenants, or visitors or a breach of this
Lease by Tenant;

(b) the conduct or management of any work or anything whatsoever done by the
Tenant on or about the Premises or from transactions of the Tenant concerning
the Premises;

(c) Tenant’s failure to comply with any and all governmental laws, ordinances,
and regulations applicable to the condition or use of the Premises or its
occupancy; or

(d) any breach or default on the part of Tenant in the performance of any
covenant or agreement to be performed pursuant to this Lease.

 

-9-



--------------------------------------------------------------------------------

The provisions of this Paragraph 8.5 shall, with respect to any claims or
liability accruing prior to such termination, survive the Expiration Date or
earlier termination of this Lease.

8.6 Exemption of Landlord from Liability. Except to the extent caused by the
gross active or gross passive negligence or willful misconduct of Landlord or
its agents or contractors or breach of this Lease by Landlord, neither Landlord
nor Landlord Entities shall be liable for and Tenant waives any claims against
Landlord and Landlord Entities for injury or damage to the person or the
property of Tenant, Tenant’s employees, contractors invitees customers or any
other person in or about the Premises, Building or Industrial Center from any
cause whatsoever including, but not limited to, damage or injury which is caused
by or results from (i) fire, steam, electricity, gas, water or rain, or from the
breakage, leakage, obstruction or other defects of pipes, fire sprinklers,
wires, appliances, plumbing heating, ventilating, air conditioning or lighting
fixtures or (ii) from the condition of the Premises, other portions of the
Building or Industrial Center. Landlord shall not be liable for any damages
arising from any act or neglect (passive or active) of any other tenants of
Landlord or any subtenant or assignee of such other tenants nor from the failure
by Landlord to enforce the provisions of any other lease in the Industrial
Center. Notwithstanding Landlord’s negligence (active or passive), gross
negligence (active or passive), or breach of this Lease, Landlord shall under no
circumstances be liable for (a) injury to Tenant’s business, for any loss of
income or profit therefrom or any indirect, consequential or punitive damages or
(b) any damage to property or injury to persons arising from any act of God or
war, violence or insurrection, including, but not limited to, those caused by
earthquakes, hurricanes, storms, drought floods acts of terrorism, and/or riots.

9. Damage or Destruction.

9.1 Termination Right. Tenant shall give Landlord immediate written notice of
any damage to the Premises upon discovery thereof. Subject to the provisions of
Paragraph 9.2, if the Premises or the Building shall be damaged to such an
extent that there is or will be substantial interference for a period exceeding
one hundred eighty (180) consecutive days with the conduct by Tenant of its
business at the Premises, then either party, at any time prior to commencement
of repair of the Premises may terminate this Lease effective thirty (30) days
after delivery of written notice to the other party. Further, if any portion of
the Premises is damaged and is not fully covered by the aggregate of insurance
proceeds received by Landlord and any applicable deductible or if the holder of
any indebtedness secured by the Premises requires that the insurance proceeds be
applied to such indebtedness, and Tenant does not voluntarily contribute any
shortfall thereof to Landlord, then Landlord shall have the right to terminate
this Lease by delivering written notice of termination to Tenant within thirty
(30) days after the date of notice to Tenant of any such event. Such termination
shall not excuse the performance by Tenant of those covenants which under the
terms hereof survive termination. Rent shall be abated in proportion to the
degree of interference during the period that there is such substantial
interference with the conduct of Tenant’s business at the Premises. Abatement of
rent and Tenant’s right of termination pursuant to this provision shall be
Tenant’s sole remedy with respect to any such damage regardless of the cause
thereof. If the Lease is not terminated following damage due to a casualty as
provided herein Landlord shall restore the Premises to substantially the same
condition in which they existed immediately prior to the casualty subject to
applicable laws.

9.2 Damage Caused by Tenant. Tenant’s termination rights under Paragraph 9.1
shall not apply if the damage to the Premises or Building is the result of any
negligent act or omission of Tenant or of any of Tenant’s agents employees,
customers, invitees, or contractors (“Tenant Acts”). Any damage resulting from a
Tenant Act that is not covered by insurance maintained or required to be
maintained hereunder shall be promptly repaired by Tenant. Landlord at its
option may at Tenant’s expense repair any such damage caused by Tenant Acts as
referred to in the immediately preceding sentence. Tenant shall continue to pay
all rent and other sums due hereunder and shall be liable to Landlord for all
damages that Landlord may sustain resulting from a Tenant Act to the extent the
same are not actually reimbursed by insurance and would not have been reimbursed
by insurance required to be maintained by Landlord under this Lease.

10. Real Property Taxes.

10.1 Payment of Real Property Taxes. Landlord shall pay the Real Property Taxes
due and payable during the term of this Lease and, except as otherwise provided
in Paragraph 10.3, such payments shall be a Common Area Operating Expense
reimbursable pursuant to Paragraph 4.2.

10.2 Real Property Tax Definition. As used herein, the term “Real Property
Taxes” is any form of tax or assessment, general, special, ordinary, or
extraordinary, imposed or levied upon (a) the Industrial Center or Building,
(b) any interest of Landlord in the Industrial Center or Building, and/or
(c) Landlord’s right to rent or other income from the Industrial Center or
Building. Real Property Taxes include (a) any license fee, commercial rental
tax, excise tax, improvement bond or bonds, levy, or tax; (b) any tax or charge
which replaces or is in addition to any of such above-described “Real Property
Taxes,” and (c) any fees, expenses, or costs (including reasonable attorneys’
fees, expert fees, and the like) incurred by Landlord in protesting or
contesting any assessments levied or any tax rate. Real Property Taxes for tax
years commencing prior to, or extending beyond, the term of this Lease shall be
prorated to coincide with the corresponding Commencement Date and Expiration
Date. “Real Property Taxes” shall not include and Tenant shall not be required
to pay any portion of any tax or assessment expense or any increase therein
(a) in excess of the amount which would be payable if such tax or assessment
expense were paid in installments over the longest possible term; or
(c) attributable to Landlord’s net income, inheritance, gift, transfer, estate
or state taxes.

 

-10-



--------------------------------------------------------------------------------

10.3 Additional Improvements. Operating Expenses shall not include Real Property
Taxes attributable to improvements placed upon the Industrial Center by other
tenants or by Landlord for the exclusive enjoyment of such other tenants. Tenant
shall, however, pay to Landlord at the time Operating Expenses are payable under
Paragraph 4.2, the entirety of any increase in Real Property Taxes if assessed
by reason of improvements placed upon the Premises by Tenant or at Tenant’s
request.

10.4 Joint Assessment. If the Building is not separately assessed, Real Property
Taxes allocated to the Building shall be an equitable proportion of the Real
Property Taxes for all of the land and improvements included within the tax
parcel assessed.

10.5 Tenant’s Property Taxes. Tenant shall pay prior to delinquency all taxes
assessed against and levied upon Tenant’s improvements, fixtures, furnishings,
equipment, and all personal property of Tenant contained in the Premises or
stored within the Industrial Center.

11. Utilities. Tenant shall pay directly for all utilities and services supplied
to the Premises, including but not limited to electricity, telephone, security,
gas, and cleaning of the Premises, together with any taxes thereon. For any such
utility fees or services that are not billed or metered separately to Tenant,
including without limitation, water and sewer charges, and garbage and waste
disposal (collectively, “Utility Expenses”), Tenant shall pay to Landlord
Tenant’s Share of Utility Expenses. If Landlord reasonably determines that
Tenant’s Share of Utility Expenses is not commensurate with Tenant’s use of such
services, Tenant shall pay to Landlord the amount which is attributable to
Tenant’s use of the utilities or similar services, as reasonably estimated and
determined by Landlord, based upon factors such as size of the Premises and
intensity of use of such utilities by Tenant such that Tenant shall pay the
portion of such charges reasonably consistent with Tenant’s use of such
utilities and similar services. If Tenant disputes any such estimate or
determination, then Tenant shall either pay the estimated amount or cause the
Premises to be separately metered at Tenant’s sole expense. Tenant shall also
pay Tenant’s Share of any assessments, charges, and fees included within any tax
bill for the lot on which the Premises are situated, including without
limitation, entitlement fees, allocation unit fees, sewer use fees, and any
other similar fees or charges.

12. Assignment and Subleasing.

12.1 Prohibition. Tenant shall not, without the prior written consent of
Landlord (which consent shall not be unreasonably withheld or delayed), assign,
mortgage, hypothecate, encumber, grant any license or concession pledge or
otherwise transfer this Lease or any interest herein, permit any assignment or
other such transfer of this Lease or any interest hereunder by operation of law,
sublet the Premises or any part thereof, or permit the use of the Premises by
any persons other than Tenant and Tenant’s Representatives (all of the foregoing
are sometimes referred to collectively as Transfers and any person to whom any
Transfer is made or sought to be made is sometimes referred to as a
Transferee”). No consent to any Transfer shall constitute a waiver of the
provisions of this Section, and all subsequent Transfers may be made only with
the prior written consent of Landlord, which consent shall not be unreasonably
withheld, but which consent shall be subject to the provisions of this Section.

A. Permitted Transfers. The assignment or subletting by Tenant of this Lease or
the Premises to (i) a parent wholly owning Tenant or subsidiary wholly owned by
Tenant, (ii) any entity into which Tenant is merged or consolidated, or (iii) a
purchaser of all or substantially all of the assets or capital stock of Tenant
(all such persons or entities being sometimes herein referred to as “Permitted
Transferees”) shall not be deemed a Transfer under this Section (hence, the
aforesaid events shall not be subject to obtaining Landlord’s prior consent;
Landlord shall not have any right to receive any transfer premium in connection
therewith; and Landlord shall not have any recapture rights), provided in all
instances that:

(a) any such Affiliate was not formed as a subterfuge to avoid the obligations
of this Section or Lease;

(b) Tenant gives Landlord prior written notice of any such assignment or
sublease;

(c) any such assignment or sublease shall be subject to all of the terms and
provisions of this Lease, and such assignee or sublessee, shall assume, in a
written document reasonably satisfactory to Landlord and delivered to Landlord
upon or prior to the effective date of such assignment or sublease, all the
obligations of Tenant under this Lease;

(d) Tenant shall remain fully liable for all obligations to be performed by
Tenant under this Lease; and

(e) The net worth of Permitted Transferee after the transfer is equal to or
greater than that of the Tenant immediately prior to the transfer and Tenant
shall provide evidence of the same to Landlord.

12.2 Request for Consent. If Tenant seeks to make a Transfer, Tenant shall
notify Landlord, in writing, and deliver to Landlord at least thirty (30) days
(but not more than one hundred eighty (180) days) prior to the proposed
commencement date of the Transfer (the “Proposed Effective Date”) the following
information and documents (the “Tenant’s Notice”): (i) a description of the
portion of the Premises to be transferred (the “Subject Space”); (ii) all of the
terms of the proposed Transfer including without limitation, the Proposed
Effective Date, the name and address of the proposed Transferee, and a copy of
the existing or proposed assignment, sublease or other agreement governing the
proposed Transfer; (iii) current financial statements of the proposed Transferee
certified by an officer, member, partner or owner thereof, and any such other
information as Landlord may then reasonably require,

 

-11-



--------------------------------------------------------------------------------

including without limitation, financial statements for the previous three
(3) most recent consecutive fiscal years if available (audited or non-audited as
the case may be); (iv) the Plans and Specifications (defined below), if any; and
(v) such other information as Landlord may then reasonably require. Tenant shall
give Landlord the Tenant’s Notice by registered or certified mail addressed to
Landlord at Landlord’s Address specified in the Basic Lease Information. Within
thirty (30) days after Landlord’s receipt of the Tenant’s Notice (the “Landlord
Response Period”) Landlord shall notify Tenant, in writing, of its determination
with respect to such requested proposed Transfer. If Landlord fails to respond
to Tenant’s Notice within Landlord’s Response Period, then, after Tenant
delivers to Landlord fifteen (15) days written notice (the “Second Response
Period”) and Landlord fails to respond thereto prior to the end of the Second
Response Period, the proposed Transfer shall then be deemed approved by
Landlord.

12.3 Criteria for Consent. Tenant acknowledges and agrees that, among other
circumstances for which Landlord could reasonably withhold consent to a proposed
Transfer, it shall be reasonable for Landlord to withhold its consent where
(a) Tenant is then currently in default of its obligations under this Lease
beyond applicable notice and cure periods, (b) the use to be made of the
Premises by the proposed Transferee is prohibited under this Lease or differs
from the uses permitted under this Lease, (c) the proposed Transferee or its
business is subject to compliance with additional requirements of the ADA beyond
those requirements which are applicable to Tenant, unless the proposed
Transferee shall (1) first deliver plans and specifications for complying with
such additional requirements (the “Plans and Specifications”) and obtain
Landlord’s written consent thereto, and (2) comply with all Landlord’s
reasonable conditions contained in such consent, (d) the proposed Transferee
does not intend to occupy a substantial portion of the Premises assigned or
sublet to it, (e) Landlord reasonably disapproves of the proposed Transferee’s
business operating ability or history, reputation or creditworthiness or the
character of the business to be conducted by the proposed Transferee at the
Premises, (f) the proposed Transferee is a governmental agency or unit, (g) the
proposed Transfer would violate any “exclusive” rights of any occupants in the
Industrial Center or cause Landlord to violate another agreement or obligation
to which Landlord is a party or otherwise subject, (h) Landlord or Landlord’s
agent has shown space in the Industrial Center to the proposed Transferee or
responded to any inquiries from the proposed Transferee or the proposed
Transferee’s agent concerning availability of space in the Industrial Center, at
any time within the preceding six (6) months, (i) Landlord otherwise reasonably
determines that the proposed Transfer would have the effect of decreasing the
value of the Building or the Industrial Center, or increasing the expenses
associated with operating, maintaining and repairing the Industrial Center, or
(j) the proposed Transferee will use, store or handle Hazardous Materials
(defined below) in or about the Premises of a type, nature or quantity not then
acceptable to Landlord.

12.4 Effectiveness of Transfer and Continuing Obligations. Prior to the date on
which any permitted Transfer becomes effective, Tenant shall deliver to Landlord
(i) a counterpart of the fully executed Transfer document, (ii) an executed
Hazardous Materials Disclosure Certificate substantially in the form of
Exhibit C hereto (the “Transferee HazMat Certificate”), and (iii) Landlord’s
form of Consent to Assignment or Consent to Sublease as applicable, executed by
Tenant and the Transferee in which each of Tenant and the Transferee confirms
its obligations pursuant to this Lease. Failure or refusal of a Transferee to
execute any such consent instrument shall not release or discharge the
Transferee from its obligation to do so or from any liability as provided
herein. The voluntary, involuntary or other surrender of this Lease by Tenant,
or a mutual cancellation by Landlord and Tenant, shall not work a merger and any
such surrender or cancellation shall, at the option of Landlord, either
terminate all or any existing subleases or operate as an assignment to Landlord
of any or all of such subleases. Each permitted Transferee shall assume and be
deemed to assume this Lease and shall be and remain liable jointly and severally
with Tenant for payment of Rent and for the due performance of, and compliance
with all the terms, covenants, conditions and agreements herein contained on
Tenant’s part to be performed or complied with, for the Term of this Lease (if
the Transferee is a subtenant such obligations shall only apply to the space so
sublet and the Rent set forth in the Sublease). No Transfer shall affect the
continuing primary liability of Tenant (which, following assignment, shall be
joint and several with the assignee), and Tenant shall not be released from
performing any of the terms, covenants and conditions of this Lease. An assignee
of Tenant shall become directly liable to Landlord for all obligations of Tenant
hereunder, but no Transfer by Tenant shall relieve Tenant of any obligations or
liability under this Lease whether occurring before or after such consent,
assignment, subletting or other Transfer. The acceptance of any or all of the
Rent by Landlord from any other person (whether or not such person is an
occupant of the Premises) shall not be deemed to be a waiver by Landlord of any
provision of this Lease or to be a consent to any Transfer. If Tenant is a
business entity that is not publicly traded, the direct or indirect transfer of
more than fifty percent (50%) of the ownership interest of the entity (whether
in a single transaction or in the aggregate through more than one transaction)
shall be deemed a Transfer and shall be subject to all the provisions hereof and
in such event, it shall be a condition to Landlord’s consent to such ownership
change that such entities or persons acquiring such ownership interest assume,
as a primary obligor, all rights and obligations of Tenant under this Lease (and
such entities and persons shall execute all documents reasonably required to
effectuate such assumption). Any and all options, first rights of refusal,
tenant improvement allowances and other similar rights granted to Tenant in this
Lease, if any, shall not be assignable by Tenant unless expressly authorized in
writing by Landlord (which shall be in Landlord’s sole discretion). Any transfer
made without Landlord’s prior written consent, shall, at Landlord’s option, be
null, void and of no effect, and shall, at Landlord’s option, constitute a
material default by Tenant of this Lease. As Additional Rent hereunder, Tenant
shall pay to Landlord each time it requests a Transfer, an administrative fee in
the amount of one thousand dollars ($1,000) and, in addition, Tenant shall
promptly reimburse Landlord for actual legal and other expenses incurred by
Landlord in connection with any actual or proposed Transfer.

12.5 Recapture. In the event of an assignment of the Lease or a sublease in the
aggregate of more than fifty percent (50%) of the Premises for substantially the
remainder of the term of the Lease, Landlord may, as a condition to its consent
recapture the Subject Space described in the Tenant’s Notice. If such recapture
notice is given, it shall serve to terminate this Lease with respect to the
proposed Subject Space, or, if the proposed Subject Space covers all the
Premises, it shall serve to terminate the entire Term of this Lease, in either
case, as of the Proposed Effective Date. However, no termination of this Lease
with respect to part or all of the Premises shall become effective without the
prior written consent, where necessary, of the holder of each deed of trust
encumbering

 

-12-



--------------------------------------------------------------------------------

the Premises or any other portion of the Industrial Center. If this Lease is
terminated pursuant to the foregoing provisions with respect to less man the
entire Premises, the Rent shall be adjusted on the basis of the proportion of
rentable square feet retained by Tenant to the rentable square feet originally
demised and this Lease as so amended shall continue thereafter in full force and
effect.

12.6 Transfer Premium. If Landlord consents to a Transfer, as a condition
thereto, Tenant shall pay to Landlord monthly, as Additional Rent, at the same
time as the monthly installments of Rent are payable hereunder, seventy-five
percent (75%) of any Transfer Premium after the payment of reasonable and
customary real estate commissions and costs of altering the Premises for such
assignee or subtenant with such expenses to be amortized (on a straight line
basis) and deducted from the profits over the term of the sublease in the event
of a sublease. The term “Transfer Premium” shall mean all rent, additional rent
and other consideration payable by such Transferee which either initially or
over the term of the Transfer exceeds the Rent or pro rata portion of the Rent,
as the case may be, for such space reserved in the Lease.

12.7 Waiver. Notwithstanding any Transfer, or any indulgences, waivers or
extensions of time granted by Landlord to any Transferee, or failure by Landlord
to take action against any Transferee, Tenant agrees that Landlord may, at its
option, proceed against Tenant without having taken action against or joined
such Transferee, except that Tenant shall have the benefit of any indulgences,
waivers and extensions of time granted to any such Transferee.

12.8 Special Transfer Prohibitions. Notwithstanding anything set forth above to
the contrary, Tenant may not (a) sublet the Premises or assign this Lease to any
person or entity in which Landlord owns an interest, directly or indirectly (by
applying constructive ownership rules set forth in Section 856(d)(5) of the
Internal Revenue Code (the “Code”); or (b) sublet the Premises or assign this
Lease in any other manner which could cause any portion of the amounts received
by Landlord pursuant to this Lease or any sublease to fail to qualify as “rents
from real property” within the meaning of Section 856(d) of the Code, or which
could cause any other income received by Landlord to fail to qualify as income
described in Section 856(c)(2) of the Code.

13. Default; Remedies.

13.1 Default. The occurrence of any one of the following events shall constitute
an event of default on the part of Tenant (“Default”):

(a) The abandonment of the Premises by Tenant;

(b) Failure to pay any installment of Base Rent, Additional Rent, or any other
monies due and payable hereunder, said failure continuing for a period of 3 days
after the same is due;

(c) A general assignment by Tenant or any guarantor for the benefit of
creditors;

(d) The filing of a voluntary petition of bankruptcy by Tenant or any guarantor;
the filing of a voluntary petition for an arrangement; the filing of a petition,
voluntary or involuntary, for reorganization; or the filing of an involuntary
petition by Tenant’s creditors or guarantors where any such involuntary action
is not released or discharged within sixty (60) days;

(e) Receivership, attachment, or other judicial seizure of the Premises or all
or substantially all of Tenant’s assets on the Premises where any such
involuntary action is not released or discharged within sixty (60) days;

(f) Failure of Tenant to maintain insurance as required by Paragraph 8.2;

(g) Any breach by Tenant of its covenants under Paragraph 6.2; and

(h) Failure in the performance of any of Tenant’s covenants, agreements, or
obligations hereunder (except those failures specified as events of Default in
other Paragraphs of this Paragraph 13.1 which shall be governed by such other
Paragraphs), which failure continues for 20 days after written notice thereof
from Landlord to Tenant; provided that, if Tenant has exercised reasonable
diligence to cure such failure and such failure cannot be cured within such
20-day period despite reasonable diligence, Tenant shall not be in default under
this subparagraph unless Tenant fails thereafter diligently and continuously to
prosecute the cure to completion.

13.2 Remedies. In the event of any Default by Tenant, Landlord shall have any or
all of the following remedies:

(a) Termination. In the event of any Default by Tenant, then in addition to any
other remedies available to Landlord at law or in equity and under this Lease,
Landlord shall have the immediate option to terminate this Lease and all rights
of Tenant hereunder by giving written notice of such intention to terminate, hi
the event that Landlord shall elect to so terminate this Lease then Landlord may
recover from Tenant:

(1) the worth at the time of award of any unpaid Rent and any other sums due and
payable which have been earned at the time of such termination; plus

 

-13-



--------------------------------------------------------------------------------

(2) the worth at the time of award of the amount by which the unpaid Rent and
any other sums due and payable which would have been earned after termination
until the time of award exceeds the amount of such rental loss Tenant proves
could have been reasonably avoided; plus

(3) the worth at the time of award of the amount by which the unpaid Rent and
any other sums due and payable for the balance of the term of this Lease after
the time of award exceeds the amount of such rental loss that Tenant proves
could be reasonably avoided; plus

(4) any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course would be likely to result therefrom,
including, without limitation, any costs or expenses incurred by Landlord (i) in
retaking possession of the Premises; (ii) in maintaining, repairing, preserving,
restoring, replacing, cleaning, the Premises or any portion thereof, including
such acts for reletting to a new lessee or lessees; (iii) for leasing
commissions with respect to the remaining term of the Lease; or (iv) for any
other costs necessary or appropriate to relet the Premises; plus

(5) such reasonable attorneys’ fees incurred by Landlord as a result of a
Default, and costs in the event suit is filed by Landlord to enforce such
remedy; and plus

(6) at Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law. As used in
subparagraphs (1) and (2) above, the “worth at the time of award” is computed by
allowing interest at an annual rate equal to twelve percent (12%) per annum or
the maximum rate permitted by law, whichever is less. As used in
subparagraph (3) above, the “worth at the time of award” is computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award, plus one percent (1%). Tenant waives redemption
or relief from forfeiture under California Code of Civil Procedure Sections 1174
and 1179, or under any other present or future law, in the event Tenant is
evicted or Landlord takes possession of the Premises by reason of any Default of
Tenant hereunder.

(b) Continuation of Lease. In the event of any Default by Tenant, then in
addition to any other remedies available to Landlord at law or in equity and
under this Lease, Landlord shall have the remedy described in California Civil
Code Section 1951.4 (Landlord may continue this Lease in effect after Tenant’s
Default and abandonment and recover Rent as it becomes due, provided tenant has
the right to sublet or assign, subject only to reasonable limitations).

(c) Cumulative Remedies. The remedies herein provided are not exclusive and
Landlord shall have any and all other remedies provided herein or by law or in
equity.

(d) Reletting. In the event of the abandonment of the Premises by Tenant or in
the event that Landlord shall elect to re-enter or shall take possession of the
Premises pursuant to legal proceeding or pursuant to any notice provided by law,
then if Landlord does not elect to terminate this Lease as provided in
Paragraph a, Landlord may from time to time, without terminating this Lease,
relet the Premises or any part thereof for such term or terms and at such rental
or rentals and upon such other terms and conditions as Landlord in its sole
discretion may deem advisable with the right to make alterations and repairs to
the Premises. In the event that Landlord shall elect to so relet, then rentals
received by Landlord from such reletting shall be applied in the following
order: (1) to reasonable attorneys’ fees incurred by Landlord as a result of a
Default and costs in the event suit is filed by Landlord to enforce such
remedies; (2) to the payment of any indebtedness other than Rent due hereunder
from Tenant to Landlord; (3) to the payment of any costs of such reletting;
(4) to the payment of the costs of any alterations and repairs to the Premises;
(5) to the payment of Rent due and unpaid hereunder; and (6) the residue, if
any, shall be held by Landlord and applied in payment of future Rent and other
sums payable by Tenant hereunder as the same may become due and payable
hereunder. Should that portion of such rentals received from such reletting
during any month, which is applied to the payment of Rent hereunder, be less
than the Rent payable during the month by Tenant hereunder, then Tenant shall
pay such deficiency to Landlord. Such deficiency shall be calculated and paid
monthly. Tenant shall also pay to Landlord, as soon as ascertained, any costs
and expenses incurred by Landlord in such reletting or in making such
alterations and repairs not covered by the rentals received from such reletting.

(e) Termination. No re-entry or taking of possession of the Premises by Landlord
pursuant to Subparagraphs (c) and (d) above, shall be construed as an election
to terminate this Lease unless a written notice of such intention is given to
Tenant or unless the termination thereof is decreed by a court of competent
jurisdiction Notwithstanding any reletting without termination by Landlord
because of any Default by Tenant, Landlord may at any time after such reletting
elect to terminate this Lease for any such Default.

(f) No Surrender. No act or conduct of Landlord, whether consisting of the
acceptance of the keys to the Premises, or otherwise, shall be deemed to be or
constitute an acceptance of the surrender of the Premises by Tenant prior to the
expiration of the Term, and such acceptance by Landlord of surrender by Tenant
shall only flow from and must be evidenced by a written acknowledgment of
acceptance of surrender signed by Landlord. The surrender of this Lease by
Tenant, voluntarily or otherwise, shall not work a merger unless Landlord elects
in writing that such merger take place, but shall operate as an assignment to

 

-14-



--------------------------------------------------------------------------------

Landlord of any and all existing subleases, or Landlord may, at its option,
elect in writing to treat such surrender as a merger terminating Tenant’s estate
under this Lease, and thereupon Landlord may terminate any or all such subleases
by notifying the sublessee of its election so to do within five (5) days after
such surrender.

(g) Notice Provisions. Tenant agrees that any notice given by Landlord pursuant
to Paragraph 13.1 of the Lease shall satisfy the requirements for notice under
California Code of Civil Procedure Section 1161 (provided that Landlord gives
such notice in the manner required by California Code of Civil Procedure
Section 1162), and Landlord shall not be required to give any additional notice
in order to be entitled to commence an unlawful detainer proceeding. Should
Landlord prepare any notice to Tenant for failure to pay rent, additional rent
or perform any other obligation under the Lease, Tenant shall pay to Landlord,
without any further notice from Landlord, the additional sum of $75.00 which the
parties hereby agree represents a fair and reasonable estimate of the costs
Landlord will incur by reason of preparing such notice.

13.3 Late Charges. Tenant hereby acknowledges that late payment by Tenant to
Landlord of Rent and other sums due hereunder will cause Landlord to incur costs
not contemplated by this Lease, the exact amount of which will be extremely
difficult to ascertain. Such costs include, but are not limited to, processing
and accounting charges. Accordingly, if any installment of Rent or other sum due
from Tenant shall not be received by Landlord or Landlord’s designee within 4
days after such amount shall be due, then, without any requirement for notice to
Tenant, Tenant shall pay to Landlord a late charge equal to 5% of such overdue
amount. The parties hereby agree that such late charge represents a fair and
reasonable estimate of the costs Landlord will incur by reason of late payment
by Tenant. Acceptance of such late charge by Landlord shall in no event
constitute a waiver of Tenant’s Default with respect to such overdue amount, nor
prevent Landlord from exercising any of the other rights and remedies granted
hereunder. In addition, should Landlord be unable to negotiate any payment made
by Tenant on the first attempt by Landlord and without any notice to Tenant,
Tenant shall pay to Landlord a fee of $50.00 per item which the parties hereby
agree represents a fair and reasonable estimate of the costs Landlord will incur
by reason of Landlord’s inability to negotiate such item(s). Notwithstanding the
foregoing, Tenant shall be entitled to one (1) notice with a five (5)-day cure
period, during the Lease Term, before any late charges accrue. Following such
one notice, Landlord shall not be required to provide any further such late
notices for a late charge to become due.

14. Condemnation. If the Premises or any portion thereof are taken under the
power of eminent domain or sold under the threat of exercise of said power (all
of which are herein called “Condemnation”), this Lease shall terminate as to the
part so taken as of the date the condemning authority takes title or possession,
whichever first occurs. If more than 10% of the floor area of the Premises, or
more than 25% of the portion of the Common Areas designated for Tenant’s
parking, is taken by condemnation, Tenant may, at Tenant’s option, to be
exercised in writing within 10 days after Landlord shall have given Tenant
written notice of such taking (or in the absence of such notice, within 10 days
after the condemning authority shall have taken possession), terminate this
Lease as of the date the condemning authority takes such possession. If Tenant
does not terminate this Lease in accordance with the foregoing, this Lease shall
remain in full force and effect as to the portion of the Premises remaining,
except that the Base Rent shall be reduced in the same proportion as the
rentable floor area of the Premises taken bears to the total rentable floor area
of the Premises. No reduction of Base Rent shall occur if the condemnation does
not apply to any portion of the Premises. Any award for the taking of all or any
part of the Premises under the power of eminent domain or any payment made under
threat of the exercise of such power shall be the property of Landlord;
provided, however, that Tenant shall be entitled to any compensation, separately
awarded to Tenant, for Tenant’s relocation expenses and/or loss of Tenant’s
trade fixtures. In the event that this Lease is not terminated by reason of such
condemnation, Landlord shall to the extent of its net severance damages in the
condemnation matter, repair any damage to the Premises caused by such
condemnation authority.

15. Estoppel Certificate and Financial Statements.

15.1 Estoppel Certificate. Each party (herein referred to as “Responding Party”)
shall within 10 days after written notice from the other Party (the “Requesting
Party”) execute, acknowledge, and deliver to the Requesting Party, to the extent
it can truthfully do so, an estoppel certificate in a form reasonably acceptable
to Landlord, or any of Landlord’s lenders or any prospective purchasers of the
Premises or the Industrial Center as the case may be, plus such additional
information, confirmation, and statements as be reasonably requested by the
Requesting Party. Should Tenant fail to deliver an executed and acknowledged
estoppel certificate to Landlord as prescribed herein, Tenant hereby authorizes
Landlord to act as Tenant’s attorney-in-fact in executing such estoppel
certificate or, at Landlord’s option, Tenant shall pay a fee of $100.00 per day
(“Estoppel Delay Fee”) for each day after the 10 days’ written notice in which
Tenant fails to comply with this requirement.

15.2 Financial Statement. If Landlord desires to finance, refinance, or sell the
Building, Industrial Center, or any part thereof, Tenant shall deliver to any
potential lender or purchaser designated by Landlord such financial statements
of Tenant as may be reasonably required by such lender or purchaser, including
but not limited to Tenant’s financial statements for the past 3 years. All such
financial statements shall be received by Landlord and such lender or purchaser
in confidence and shall be used only for the purposes herein set forth.

16. Additional Covenants and Provisions.

16.1 Severability. The invalidity of any provision of this Lease, as determined
by a court of competent jurisdiction, shall not affect the validity of any other
provision hereof.

 

-15-



--------------------------------------------------------------------------------

16.2 Interest on Past-Due Obligations. Any monetary payment due Landlord
hereunder not received by Landlord within 10 days following the date on which it
was due shall bear interest from the date due at 12% per annum, but not
exceeding the maximum rate allowed by law in addition to the late charge
provided for in Paragraph 13.3.

16.3 Time of Essence. Time is of the essence with respect to the performance of
all obligations to be performed or observed by the Parties under this Lease.

16.4 Landlord Liability. Tenant, its successors, and assigns shall not assert
nor seek to enforce any claim for breach of this Lease against any of Landlord’s
assets other than Landlord’s interest in the Industrial Center (including
proceeds from the sale thereof or rental proceeds therefrom). Tenant agrees to
look solely to such interest for the satisfaction of any liability or claim
against Landlord under this Lease. In no event whatsoever shall Landlord (which
term shall include, without limitation, any general or limited partner,
trustees, beneficiaries, officers, directors, or stockholders of Landlord) ever
be personally liable for any such liability.

16.5 Entire Agreement. It is understood and acknowledged that there are no oral
agreements between the parties hereto affecting this Lease and this Lease
supersedes and cancels any and all previous negotiations, arrangements,
brochures, agreements and understandings, if any, between the parties hereto or
displayed by Landlord to Tenant with respect to the subject matter thereof, and
none thereof shall be used to interpret or construe this Lease. This Lease and
any side letter or separate agreement executed by Landlord and Tenant in
connection with this Lease and dated of even date herewith contain all of the
terms, covenants, conditions, warranties and agreements of the parties relating
in any manner to the rental, use and occupancy of the Premises, shall be
considered to be the only agreement between the parties hereto and their
representatives and agents, and none of the terms, covenants, conditions or
provisions of this Lease can be modified, deleted or added to except in writing
signed by the parties hereto. All negotiations and oral agreements acceptable to
both parties have been merged into and are included herein. There are no other
representations or warranties between the parties, and all reliance with respect
to representations is based totally upon the representations and agreements
contained in this Lease. The parties acknowledge that (i) each party and/or its
counsel have reviewed and revised this Lease, and (ii) no rule of construction
to the effect that any ambiguities are to be resolved against the drafting party
shall be employed in the interpretation or enforcement of this Lease or any
amendments or exhibits to this Lease or any document executed and delivered by
either party in connection with this Lease.

16.6 Notice Requirements. All notices required or permitted by this Lease shall
be in writing and may be delivered in person (by hand, messenger, or courier
service) or may be sent by regular, certified, or registered mail or U.S. Postal
Service Express Mail, with postage prepaid, or by facsimile transmission during
normal business hours, and shall be deemed sufficiently given if served in a
manner specified in this Paragraph 16.6. The addresses noted adjacent to a
Parry’s signature on this Lease shall be that Parry’s address for delivery or
mailing of notice purposes. Either Party may by written notice to the other
specify a different address for notice purposes. A copy of all notices required
or permitted to be given to Landlord hereunder shall be concurrently transmitted
to such party or parties at such addresses as Landlord may from time to time
hereafter designate by written notice to Tenant.

16.7 Date of Notice. Any notice sent by registered or certified mail, return
receipt requested, shall be deemed given on the date of delivery shown on the
receipt card, or if no delivery date is shown, the postmark thereon. If sent by
regular mail, the notice shall be deemed given 3 business days after the same is
addressed as required herein and mailed with postage prepaid. Notices delivered
by United States Express Mail or an overnight courier that guarantees next day
delivery shall be deemed given 1 business day after delivery of the same to the
United States Postal Service or courier. If any notice is transmitted by
facsimile transmission or similar means, the same shall be deemed served or
delivered upon telephone or facsimile confirmation of receipt of the
transmission thereof, provided a copy is also delivered via hand or overnight
delivery or certified mail. If notice is received on a Saturday, Sunday, or
legal holiday, it shall be deemed received on the next business day.

16.8 Waivers. No waiver of a default by either party shall be deemed a waiver of
any other term, covenant, or condition hereof, or of any subsequent default of
the same or any other term, covenant, or condition hereof. In addition the
acceptance by Landlord of any rent or other payment after it is due, whether or
not a notice of default has been served or any action (including, without
limitation, an unlawful detainer action) has been filed by Landlord thereon,
shall not be deemed a waiver of Landlord’s rights to proceed on any notice of
default or action which has been filed against Tenant based upon Tenant’s breach
of the Lease (except for the breach or failure to make the specific payment of
rent accepted by Landlord).

16.9 Holdover. Tenant has no right to retain possession of the Premises or any
part thereof beyond the expiration or earlier termination of this Lease. If
Tenant holds over with the consent of Landlord: (a) the Base Rent payable shall
be increased to 150% of the Base Rent applicable during the month immediately
preceding such expiration or earlier termination; (b) Tenant’s right to
possession shall terminate on 30 days notice from Landlord; and (c) all other
terms and conditions of this Lease shall continue to apply. Nothing contained
herein shall be construed as a consent by Landlord to any holding over by
Tenant. Tenant shall indemnify, defend, and hold Landlord harmless from and
against any and all claims, demands, actions, losses, damages, obligations,
costs, and expenses, including, without limitation, attorneys’ fees incurred or
suffered by Landlord by reason of Tenant’s failure to surrender the Premises on
the expiration or earlier termination of this Lease in accordance with the
provisions of this Lease.

16.10 Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall, wherever possible, be cumulative with all other remedies in
law or in equity.

 

-16-



--------------------------------------------------------------------------------

16.11 Binding Effect: Choice of Law. This Lease shall be binding upon the
Parties, their personal representatives, successors, and assigns, and be
governed by the laws of the State in which the Premises are located. Any
litigation between the Parties hereto concerning this Lease shall be initiated
in the county in which the Premises are located.

16.12 Landlord. The covenants and obligations contained in this Lease on the
part of Landlord are binding on Landlord, its successors, and assigns only to
the extent accruing during their respective period of ownership of an interest
in the Building. In the event of any transfer or transfers of such title to the
Building, Landlord (and, in the case of any subsequent transfers or conveyances,
the then grantor) shall be concurrently freed and relieved from and after the
date of such transfer or conveyance, without any further instrument or
agreement, of all liability with respect to the performance of any covenants or
obligations on the part of Landlord contained in this Lease thereafter accruing.

16.13 Attorneys’ Fees and Other Costs. If any Party brings an action or
proceeding to enforce the terms hereof or declare rights hereunder, the
Prevailing Party (as hereafter defined) in any such proceeding shall be entitled
to reasonable attorneys’ fees. The term “Prevailing Party” shall include,
without limitation, a Party who substantially obtains or defeats the relief
sought. Landlord shall be entitled to attorneys’ fees, costs, and expenses
incurred in the preparation and service of notices of Default and consultations
in connection therewith, whether or not a legal action is subsequently commenced
in connection with such Default or resulting breach. Tenant shall reimburse
Landlord on demand for all actual and reasonable legal, engineering, and other
professional services expenses incurred by Landlord in connection with all
requests by Tenant or any lender of Tenant for consent, waiver or approval of
any kind.

16.14 Landlord’s Access: Showing Premises; Repairs. Landlord and Landlord’s
agents shall have the right to enter the Premises at any time, in the case of an
emergency, and otherwise at reasonable times upon reasonable notice for the
purpose of showing the same to prospective purchasers, lenders, or tenants, and
making such alterations, repairs, improvements, or additions to the Premises or
to the Building, as Landlord may reasonably deem necessary. Landlord may at any
time place on or about the Premises or Building any ordinary “For Sale” signs,
and Landlord may at any time during the last 180 days of the term hereof place
on or about the Premises any ordinary “For Lease” signs. All such activities of
Landlord shall be without abatement of rent or liability to Tenant. Any such
entry by Landlord and Landlord’s agents shall be on at least one (1) business
day’s prior notice, shall comply with all reasonable security measures of Tenant
and shall not impair Tenant’s operations more than reasonably necessary.
Landlord shall not show the Premises to prospective Tenants prior to the last
180 days of the Lease term.

16.15 Signs. Tenant shall not place any signs at or upon the exterior of the
Premises or the Building, except that Tenant may, with Landlord’s prior written
consent, install (but not on the roof) such signs on the exterior of the
Premises as are reasonably required to advertise Tenant’s own business so long
as such signs are in a location reasonably acceptable to Landlord and comply
with sign ordinances and the signage criteria established for the Industrial
Center by Landlord.

16.16 Termination; Merger. Unless specifically stated otherwise in writing by
Landlord, the voluntary or other surrender of this Lease by Tenant, the mutual
termination or cancellation hereof, or a termination hereof by Landlord for
Default by Tenant, shall automatically terminate any sublease or lesser estate
in the Premises; provided, however, Landlord shall, in the event of any such
surrender, termination, or cancellation, have the option to continue any one or
all of any existing subtenancies. Landlord’s failure within 10 days following
any such event to make a written election to the contrary by written notice to
the holder of any such lesser interest shall constitute Landlord’s election to
have such event constitute the termination of such interest.

16.17 Quiet Possession. Upon payment by Tenant of the Base Rent and Additional
Rent for the Premises and the performance of all of the covenants, conditions,
and provisions on Tenant’s part to be observed and performed under this Lease,
Tenant shall have quiet possession of the Premises for the entire term hereof,
subject to all of the provisions of this Lease.

16.18 Subordination; Attornment: Non-Disturbance

(a) Subordination. This Lease shall be subject and subordinate to any ground
lease, mortgage, deed of trust, or other hypothecation or mortgage
(collectively, “Mortgage”) now or hereafter placed by Landlord upon the real
property of which the Premises are a part, to any and all advances made on the
security thereof, and to all renewals, modifications, consolidations,
replacements, and extensions thereof. Tenant agrees that any person holding any
Mortgage shall have no duty, liability, or obligation to perform any of the
obligations of Landlord under this Lease. In the event of Landlord’s default
with respect to any such obligation, Tenant will give any Lender, whose name and
address have previously been furnished in writing to Tenant, notice of a default
by Landlord. Tenant may not exercise any remedies for default by Landlord unless
and until Landlord and the Lender shall have received written notice of
Landlord’s failure to perform and a reasonable time (not less than 30 days)
shall thereafter have elapsed without the default having been cured. If any
Lender shall elect to have this Lease superior to the lien of its Mortgage and
shall give written notice thereof to Tenant, this Lease shall be deemed prior to
such Mortgage.

(b) Attornment. Subject to the nondisturbance provisions of subparagraph (c) of
this Paragraph 16.18, Tenant agrees to attorn to a Lender or any other party who
acquires ownership of the Premises by reason of a foreclosure of a Mortgage. In
the event of such foreclosure, such new owner shall not: (i) be liable for any
act or omission of any prior landlord or with respect to events occurring prior
to acquisition of ownership, (ii) be subject to any offsets or defenses which
Tenant might have against any prior Landlord, or (iii) be liable for security
deposits unless actually received or be bound by prepayment of more than one
month’s rent.

 

-17-



--------------------------------------------------------------------------------

(c) Non-Disturbance. With respect to a Mortgage entered into by Landlord after
the execution of this Lease, Tenant’s subordination of this Lease shall be
subject to receiving commercially reasonable assurance (a “nondisturbance
agreement”) from the Mortgage holder that Tenant’s possession and this Lease
will not be disturbed so long as Tenant is not in default and attorns to the
record owner of the Premises.

(d) Self-Executing. The agreements contained in this Paragraph 16.18 shall be
effective without the execution of any further documents; provided, however,
that upon written request from Landlord or a Lender in connection with a sale,
financing, or refinancing of Premises, Tenant and Landlord shall execute such
further writings as may be reasonably required to separately document any such
subordination or nonsubordination, attornment, and/or nondisturbance agreement,
as is provided for herein. Landlord is hereby irrevocably vested with full power
to subordinate this Lease to a Mortgage.

16.19 Rules and Regulations. Tenant agrees that it will abide by, and to cause
its employees, suppliers, shippers, customers, tenants, contractors, and
invitees to abide by, all reasonable rules and regulations (“Rules and
Regulations”) which Landlord may make from time to time for the management,
safety, care, and cleanliness of the Common Areas, the parking and unloading of
vehicles, and the preservation of good order, as well as for the convenience of
other occupants or tenants of the Building and the Industrial Center and their
invitees. The current Rules and Regulations are attached hereto as Exhibit E.
Landlord shall not be responsible to Tenant for the noncompliance with said
Rules and Regulations by other tenants of the Industrial Center.

16.20 Security Measures. Tenant acknowledges that the rental payable to Landlord
hereunder does not include the cost of guard service or other security measures.
Landlord has no obligations to provide same. Tenant assumes all responsibility
for the protection of the Premises, Tenant, its agents, and invitees and their
property from the acts of third parties.

16.21 Reservations. Landlord reserves the right to grant such easements that
Landlord deems necessary and to cause the recordation of parcel maps, so long as
such easements and maps do not unreasonably interfere with the use of the
Premises by Tenant. Tenant agrees to sign any documents reasonably requested by
Landlord to effectuate any such easements or maps.

16.22 Conflict. Any conflict between the printed provisions of this Lease and
the typewritten or handwritten provisions shall be controlled by the typewritten
or handwritten provisions.

16.23 Offer. Preparation of this Lease by either Landlord or Tenant or
Landlord’s agent or Tenant’s agent and submission of same to Tenant or Landlord
shall not be deemed an offer to lease. This Lease is not intended to be binding
until executed and delivered by all Parties hereto.

16.24 Amendments. This Lease may be modified only in writing, signed by the
parties in interest at the time of the modification.

16.25 Multiple Parties. Except as otherwise expressly provided herein, if more
than one person or entity is named herein as Tenant, the obligations of such
persons shall be the joint and several responsibility of all persons or entities
named herein as such Tenant.

16.26 Authority. Each person signing on behalf of Landlord or Tenant warrants
and represents that she or he is authorized to execute and deliver this Lease
and to make it a binding obligation of Landlord or Tenant.

16.27 Recordation. Tenant shall not record this Lease or a short form memorandum
hereof.

16.28 Intentionally Deleted.

16.29 Landlord Renovations. Tenant acknowledges that Landlord may from time to
time, at Landlord’s sole option, renovate, improve, develop, alter, or modify
(collectively, the “Renovations”) portions of the Building, Premises, Common
Areas and the Industrial Center, including without limitation, systems and
equipment, roof, and structural portions of the same. In connection with such
Renovations, Landlord may, among other things, erect scaffolding or other
necessary structures in the Building, limit or eliminate access to portions of
the Industrial Center, including portions of the Common Areas, or perform work
in the Building, which work may create noise, dust or leave debris in the
Building; provided, however, Landlord shall in all events provide access to the
Premises and shall remove any such debris within a commercially reasonable time.
Tenant hereby agrees that such Renovations and Landlord’s actions in connection
with such Renovations shall in no way constitute a constructive eviction of
Tenant nor entitle Tenant to any abatement of Rent. Except to the extent caused
by the gross negligence or willful misconduct of Landlord or its agents or
contractors or a breach of the Lease by Landlord, Landlord shall have no
responsibility, or for any reason be liable to Tenant, for any direct or
indirect injury to or interference with Tenant’s business arising from the
Renovations, nor shall Tenant be entitled to any compensation or damages from
Landlord for loss of the use of the whole or any part of the Premises or of
Tenant’s Property,

 

-18-



--------------------------------------------------------------------------------

Alterations or improvements resulting from the Renovations or Landlord’s actions
in connection with such Renovations, or for any inconvenience or annoyance
occasioned by such Renovations or Landlord’s actions in connection with such
Renovations. Notwithstanding the foregoing, Landlord shall not do any of the
foregoing to the extent the same would unreasonably interfere with Tenant’s use
of the Premises or materially increase the obligations or decrease the rights of
Tenant under the Lease. In taking such actions, Landlord shall use commercially
reasonable efforts to limit any disruption to Tenant.

16.30 WAIVER OF JURY TRIAL. THE PARTIES HERETO SHALL AND THEY HEREBY DO WAIVE
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE
PARTIES HERETO AGAINST THE OTHER ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN
ANY WAY RELATED TO THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT UNDER
THIS LEASE TENANT’S USE OR OCCUPANCY OF THE PREMISES, THE BUILDING OR THE PARK
AND/OR ANY CLAIM OF INJURY, LOSS OR DAMAGE UNDER THIS LEASE.

16.31 Approvals. Whenever the Lease requires an approval, consent, designation,
determination, selection or judgment by either Landlord or Tenant, such
approval, consent, designation, determination, selection or judgment and any
conditions imposed thereby shall be reasonable and shall not be unreasonably
withheld or delayed (except as otherwise specifically provided in the Lease).

 

-19-



--------------------------------------------------------------------------------

The parties hereto have executed this Lease at the place and on the dates
specified below their respective signatures.

 

LANDLORD       TENANT AMB Property, L.P.     FoxHollow Technologies Inc., A
Delaware limited partnership     a Delaware corporation By:   AMB PROPERTY
CORPORATION     By:  

/s/ Ron Steckel

  A Maryland corporation, its general partner     Its:  

COO

        Date:  

1/5/07

  By:  

/s/ Amy Pallas

          John Rossi     By:  

/s/ Matt Ferguson

        Its:  

CFO/Assistant Secretary

  Its:         Date:  

1/5/07

    Senior Vice President               Tenant’s Address: Date:  

1-9-07

              740 Bay Road         Redwood City, California 94063         Attn:
Vice President and CFO

Landlord’s Address:

AMB Property, L.P., a Delaware Limited Partnership

c/o AMB Property Corporation

Pier 1, Bay 1

San Francisco, California 94111

With a copy to:

AMB Property

1360 Willow Road, Suite 100

Menlo Park, CA 94025

If Tenant is a CORPORATION, the authorized officers must sign on behalf of the
corporation and indicate the capacity in which they are signing. The Lease must
be executed by the president or vice-president and the secretary or assistant
secretary, unless the bylaws or a resolution of the board of directors shall
otherwise provide, in which event, the bylaws or a certified copy of the
resolution, as the case may be, must be attached to this Lease.

 

-20-



--------------------------------------------------------------------------------

Exhibit A

Description of Premises

This exhibit, entitled “Premises”, is and shall constitute Exhibit A to that
certain Lease Agreement dated January 5, 2007(the “Lease”), by and between AMB
Property, L.P., a Delaware Limited Partnership] (“Landlord”) and FoxHollow
Technologies Inc., a Delaware corporation (“Tenant”) for the leasing of certain
premises commonly known as 1105 Hamilton Court, Menlo Park, California (the
“Premises”).

The Premises consist of the rentable square footage of space specified in the
Basic Lease Information and has the address specified in the Basic Lease
Information. The Premises are a part of and are contained in the Building
specified in the Basic Lease Information. If set forth below (or attached), the
cross-hatched area depicts the Premises within the Industrial Center:

 

-1-



--------------------------------------------------------------------------------

Exhibit B

Commencement Date Certificate

 

Landlord:    AMB Property, L.P., a Delaware Limited Partnership Tenant:   
FoxHollow Technologies Inc., a Delaware corporation Lease Date:    January 5,
2007 Premises:    1105 Hamilton Court, Menlo Park, California

Tenant hereby accepts the Premises as being in the condition required under the
Lease, subject to Section 2 1 of the Lease.

The Commencement Date of the Lease is                     , 2007.

The Rent Commencement Date of the Lease is                     , 2007.

The Expiration Date of the Lease is                     , 2012.

 

LANDLORD       TENANT AMB Property, L.P.     FoxHollow Technologies Inc., A
Delaware limited partnership     a Delaware corporation By:   AMB PROPERTY
CORPORATION     By:       A Maryland corporation, its general partner     Its:  
          Date:       By:               John Rossi     By:             Its:    
  Its:         Date:         Senior Vice President               Tenant’s
Address:       Date:         740 Bay Road       Redwood City, California 94063  
      Attn: Vice President and CFO

Landlord’s Address:

AMB Property, L.P., a Delaware Limited Partnership

c/o AMB Property Corporation

Pier 1, Bay 1

San Francisco, California 94111

With a copy to:

AMB Property

1360 Willow Road, Suite 100

Menlo Park, CA 94025

If Tenant is a CORPORATION, the authorized officers must sign on behalf of the
corporation and indicate the capacity in which they are signing. The document
must be executed by the president or vice-president and the secretary or
assistant secretary, unless the bylaws or a resolution of the board of directors
shall otherwise provide, in which event, the bylaws or a certified copy of the
resolution, as the case may be, must be attached to this document.

 

-1-



--------------------------------------------------------------------------------

Exhibit C

Tenant Move-in and Lease Renewal Environmental Questionnaire

for Commercial and Industrial Properties

Property Name: The Willow Park Business Park

Premises Address: 1105 Hamilton Court, Menlo Park, California

Exhibit C to the Lease Dated January 5, 2007

Between

AMB Property, L.P., a Delaware Limited Partnership

(“Landlord”)

and

FoxHollow Technologies Inc., a Delaware corporation,

(“Tenant”)

Instructions: The following questionnaire is to be completed by the Tenant
Representative with knowledge of the planned/existing operations for the
specified building/location. A copy of the completed form must be attached to
allnew leases and renewals, and forwarded to the Owner’s Risk Management
Department. Please print clearly and attach additional sheets as necessary.

 

1.0 Process Information

Describe planned use (new Lease) or existing operations (lease renewal), and
include brief description of manufacturing processes employed.

Warehouse for finished Goods.

Distribution for order Fulfillment.

 

 

2.0 Hazardous Materials

Are hazardous materials used or stored? If so, continue with the next question
If not, go to Section 3.0.

 

2.1      

Are  any of the following materials handled on the property?

   Yes            No   X  

(A material is handled if it is used, generated, processed, produced, packaged,
treated, stored, emitted, discharged, or disposed.) If so, complete this
section. If this question is not applicable, skip this section and go on to
Section 5.0.

 

¨ Explosives    ¨ Fuels    ¨ Oils ¨ Solvents    ¨ Oxidizers   
¨ Organics/Inorganics ¨ Acids    ¨ Bases    ¨ Pesticides ¨ Gases    ¨ PCBs   
¨ Radioactive Materials ¨ Other (please specify)      

 

  2.2 If any of the groups of materials checked in Section 2.1, please list the
specific material(s), use(s), and quantity of each chemical used or stored on
the site in the Table below. If convenient, you may substitute a chemical
inventory and list the uses of each of the chemicals in each category
separately.

 

Material    Physical State
(Solid, Liquid,
or Gas    Usage    Container
Size    Number of
Containers    Total
Quantity

N/A

                                                                                
                                               

 

  2.3 Describe the planned storage area location(s) for these materials. Please
include site maps and drawings as appropriate.

N/A

 

 

 

-1-



--------------------------------------------------------------------------------

3.0 Hazardous Wastes

 

Are hazardous wastes generated?

   Yes          No   X  

If yes, continue with the next question. If not, skip this section and go to
Section 4.0.

 

  3.1 Are any of the following wastes generated, handled, or disposed of (where
applicable) on the property?

 

¨ Hazardous Waste

   ¨ Industrial Wastewater   

¨ Waste Oils

   ¨ PCBs   

¨ Air emissions

   ¨ Sludges   

¨ Regulated Wastes

   ¨ Other (please specify)   

 

  3.2 List and quantify the materials identified in Question 3-1 of this
section. Attach separate pages as necessary.

 

Waste

Generated

  

RCRA

listed

Waste

   Source   

Approximate Monthly

Quantity

   Waste Characterization    Disposition

N/A

                                                                                
                        

 

  3.3 Please include name, location, and permit number (e.g. EPA ID No.) for
transporter and disposal facility, if applicable). Attach separate pages as
necessary.

 

Transporter/Disposal

Facility Name

   Facility Location    Transporter (T) or Disposal (D) Facility    Permit
Number

N/A

                                                                 

 

3.4    Are pollution controls or monitoring employed in the process to prevent
or minimize the release of wastes into the environment?

   Yes          No   X  

If so, please describe.

 

 

 

 

4.0 USTS/ASTS

 

4.1    Are underground storage tanks (USTs), aboveground storage tanks (ASTs),
or associated pipelines used for the storage of petroleum products, chemicals,
or liquid wastes present on site (lease renewals) or, required for planned
operations (new tenants)?

   Yes          No   X  

If not, continue with section 5.0. If yes, please describe capacity, contents,
age, type of the USTs or ASTs, as well any associated leak detection / spill
prevention measures. Please attach additional pages if necessary.

  

 

 

Capacity

  

Contents

  

Year

Installed

  

Type (Steel)

Fiberglass, etc.)

   Associated Leak Detection/Spill Prevention Measures*

N/A

                                                                                
    

--------------------------------------------------------------------------------

  * Note: The following are examples of leak detection / spill prevention
measures:

 

Integrity testing

  Inventory reconciliation   Leak detection system

Overfill spill protection

  Secondary containment   Cathodic protection

 

-2-



--------------------------------------------------------------------------------

  4.2 Please provide copies of written tank integrity test results and/or
monitoring documentation, if available.

 

 

4.3    Is the UST/AST registered and permitted with the appropriate regulatory
agencies?

   Yes         No  X  

If so, please attach a copy of the required permits.

 

  4.4 If this Questionnaire is being completed for a lease renewal, and if any
of the USTs/ASTs have leaked, please state the substance released, the media(s)
impacted (e.g., soil, water, asphalt, etc.), the actions taken, and all remedial
responses to the incident.

 

N/A

 

 

 

4.5    If this Questionnaire is being completed for a lease renewal, have
USTs/ASTs been removed from the property?

   Yes         No  X  

If yes, please provide any official closure letters or reports and supporting
documentation (e.g., analytical test results, remediation report results, etc.)

 

4.6    For Lease renewals, are there any above or below ground pipelines on site
used to transfer chemicals or wastes?

   Yes         No  X  

 

For new tenants, are installations of this type required for the planned
operations?

   Yes         No  X  

If yes to either question, please describe.

 

 

 

 

 

5.0 Asbestos Containing Building Materials

Please be advised that this property participates in an Asbestos Operations and
Maintenance Program, and that an asbestos survey may have been performed at the
Property. If provided, please review the information that identifies the
locations of known asbestos containing material or presumed asbestos containing
material. All personnel and appropriate subcontractors should be notified of the
presence of these materials, and informed not to disturb these materials. Any
activity that involves the disturbance or removal of these materials must be
done by an appropriately trained individual/contractor.

 

6.0 Regulatory

 

 

6.1    For Lease Renewals, are there any past, current, or pending regulatory
actions by federal, state, or local environmental agencies alleging
noncompliance with regulations?

   Yes         No  X  

If so, please describe.

 

 

 

 

 

 

6.2    For lease renewals, are there any past, current, or pending lawsuits or
administrative proceedings for alleged environmental damages involving the
property, you, or any owner or tenant of the property?

   Yes         No  X  

If so, please describe.

 

 

 

 

 

 

6.3    Does the operation have or require a National Pollutant Discharge
Elimination System (NPDES) or equivalent permit?

   Yes         No  X  

If so, please attach a copy of this permit.

 

-3-



--------------------------------------------------------------------------------

6.4    For Lease renewals, have there been any complaints from the surrounding
community regarding facility operations?

   Yes         No  X  

 

Have there been any worker complaints or regulatory investigations regarding
hazardous material exposure at the facility?

   Yes         No  X  

If so, please describe status and any corrective actions taken. Please attach
additional pages as necessary.

 

 

 

 

 

6.5    Has a Hazardous Materials Business Plan been developed for the site?

   Yes         No  X  

If so, please attach a copy.

 

6.6    Are any environmental documentation, chemical inventory, or management
plan required by the local Fire Department or Health Department?

   Yes         No  X  

If so, please attach a copy.

Certification

I am familiar with the real property described in this questionnaire. By signing
below, I represent and warrant that the answers to the above questions are
complete and accurate to the best of my knowledge. I also understand that the
Owner will rely on the completeness and accuracy of my answers in assessing any
environmental liability risks associated with the property.

 

Signature:

 

/s/ James Ferenz

Name:

 

James Ferenz

Title:

 

Senior Manager, Facilities OPS

Date:

 

1/5/2007

Telephone:

 

(650) 218-3493

Please forward the completed questionnaire to:

Mr. Steve Campbell

AMB Property. L.P.

Pier 1, Bay 1

San Francisco, CA 94111

 

-4-



--------------------------------------------------------------------------------

Exhibit D

Move Out Standards

This “Move Out Standards” (Exhibit D) is dated January 5, 2007, for the
reference purposes only and is made between AMB Property, L.P., a Delaware
Limited Partnership (“Landlord”), and FoxHollow Technologies Inc., a Delaware
corporation (“Tenant”), to be a part of that certain Standard Industrial Lease
(the “Lease”) concerning a portion of the Property more commonly known as 1105
Hamilton Court, Menlo Park, California, (the “Premises”). Landlord and Tenant
agree that the Lease is hereby modified and supplemented as follows:

At the expiration or earlier termination of this Lease, and in addition to any
other provisions of the Lease regarding surrender of the Premises, Tenant shall
surrender the Premises in the same condition as they were upon delivery of
possession thereto under the Lease, reasonable wear and tear excepted, and shall
deliver all keys to Landlord. Before surrendering the Premises, Tenant shall
remove all of its personal property and trade fixtures and such alterations or
additions to the Premises made by Tenant as may be specified for removal by
Landlord. If Tenant fails to remove its personal property, fixtures or
alterations or additions upon the expiration or earlier termination of the
Lease, the same shall be deemed abandoned and shall become the property of
Landlord. Tenant shall be liable to Landlord for all costs and damages incurred
by Landlord in removing, storing or selling such property, fixtures, alterations
or additions and in restoring the Premises to the condition required pursuant to
the Lease.

Notwithstanding anything to the contrary in the Lease, Tenant shall surrender
the Premises, at the time of the expiration or earlier termination of the Lease,
in a condition that shall includes, but is not limited to, the following:

 

1. Lights:

   Office and warehouse lights will be fully operational with all
bulbs functioning.

2. Dock Levelers & Roll-Up Doors:

   Should be in good working condition.

3. Dock Seals:

   Free of tears and broken backboards repaired.

4. Warehouse Floor:

   Free of stains and swept with no racking bolts and other protrusions left in
the floor. Cracks should be repaired with an epoxy or polymer.

5. Tenant-Installed Equipment & Wiring:

   Removed and space returned to original condition when originally leased.
(Remove air lines, junction boxes, conduit, etc.)

6. Walls:

   Sheetrock (drywall) damage should be patched and fire-taped so that there are
no holes in either office or warehouse.

7. Roof:

   Any tenant-installed equipment must be removed and roof penetrations as a
result thereof properly repaired by licensed roofing contractor. Active leaks as
a result thereof must be fixed and latest landlord maintenance and repairs
recommendation must have been followed.

8. Signs:

   All exterior signs must be removed and holes patched and paint touched up as
necessary. All window signs should likewise be removed.

9. Heating & Air Conditioning System:

   A written report from a licensed HVAC contractor within the last three months
stating that all evaporative coolers and HVAC systems are operational and in
good and safe operating condition.

10. Overall Cleanliness:

   Clean windows, sanitize bathroom(s), vacuum carpet and remove any and all
debris from office and warehouse. Remove all pallets and debris from exterior of
Premises.

11. Upon Completion:

   Contact Landlord’s property manager to coordinate date of turning off power,
turning in keys, and obtain final Landlord inspection of Premises which, in
turn, will facilitate refund of security deposit.

 

-1-



--------------------------------------------------------------------------------

Exhibit E

Rules & Regulations

This Exhibit (Exhibit E) is dated January 5, 2007, for the reference purposes
only and is made between AMB Property, L.P., a Delaware Limited Partnership
(“Landlord”), and FoxHollow Technologies Inc., a Delaware corporation
(“Tenant”), to be a part of that certain Standard Industrial Lease (the “Lease”)
concerning a portion of the Property more commonly known as 1105 Hamilton Court,
Menlo Park, California, (the “Premises”). The terms, conditions and provisions
of this Exhibit E are hereby incorporated into and are made a part of the Lease.
Any capitalized terms used herein and not otherwise defined herein shall have
the meaning ascribed to such terms as set forth in the Lease.

1. No advertisement, picture or sign of any sort shall be displayed on or
outside the Premises or the Building without the prior written consent of
Landlord. Landlord shall have the right to remove any such unapproved item
without notice and at Tenant’s expense.

2. Tenant shall not regularly park motor vehicles in designated parking areas
after the conclusion of normal daily business activity.

3. Tenant shall not use any method of heating or air conditioning other than
that supplied by Landlord without the prior written consent of Landlord.

4. All window coverings installed by Tenant and visible from the outside of the
Building require the prior written approval of Landlord.

5. Tenant shall not use, keep or permit to be used or kept any foul or noxious
gas or substance or any flammable or combustible materials on or around the
Premises, the Building or the Park.

6. Tenant shall not alter any lock or install any new locks or bolts on any door
at the Premises without the prior consent of Landlord.

7. Tenant agrees not to make any duplicate keys without the prior consent of
Landlord.

8. Tenant shall park motor vehicles in those general parking areas as designated
by Landlord except for loading and unloading. During those periods of loading
and unloading, Tenant shall not unreasonably interfere with traffic flow within
the Park and loading and unloading areas of other Tenants.

9. Tenant shall not disturb, solicit or canvas any occupant of the Building or
Park and shall cooperate to prevent same.

10. No person shall go on the roof without Landlord’s permission.

11. Business machines and mechanical equipment belonging to Tenant which cause
noise or vibration that may be transmitted to the structure of the Building, to
such a degree as to be objectionable to Landlord or other Tenants, shall be
placed and maintained by Tenant, at Tenant’s expense, on vibration eliminators
or other devices sufficient to eliminate noise or vibration.

12. All goods, including material used to store goods, delivered to the Premises
of Tenant shall be immediately moved into the Premises and shall not be left in
parking or receiving areas overnight.

13. Tractor trailers which must be unhooked or parked with dolly wheels beyond
the concrete loading areas must use steel plates or wood blocks under the dolly
wheels to prevent damage to the asphalt paving surfaces. No parking or storing
of such trailers will be permitted in the auto parking areas of the Park or on
streets adjacent thereto.

14. Forklifts which operate on asphalt paving areas shall not have solid rubber
tires and shall only use tires that do not damage the asphalt.

15. Tenant is responsible for the storage and removal of all trash and refuse.
All such trash and refuse shall be contained in suitable receptacles stored
behind screened enclosures at locations approved by Landlord.

16. Tenant shall not store or permit the storage or placement of goods, or
merchandise or pallets or equipment of any sort outside of the Premises nor in
or around the Building (except in the Premises), the Park or any of the Common
Areas of the foregoing. No displays or sales of merchandise shall be allowed in
the parking lots or other Common Areas.

17. Tenant shall not permit any animals, including, but not limited to, any
household pets, to be brought or kept in or about the Premises, the Building,
the Park or any of the Common Areas of the foregoing.

18. Tenant shall not permit any motor vehicles to be washed on any portion of
the Premises or in the Common Areas of the Park, nor shall Tenant permit
mechanical work or maintenance of motor vehicles to be performed on any portion
of the Premises or in the Common Areas of the Park.

 

-1-



--------------------------------------------------------------------------------

Exhibit F

Tenant Improvements

This document, entitled “Tenant Improvements”, is a part of the Lease dated
January 5, 2007, (the “Lease”), by and between AMB Property, L.P., a Delaware
limited partnership, (“Landlord”) and FoxHollow Technologies Inc., Inc. a
Delaware corporation (“Tenant”) for the leasing of certain premises commonly
known as 1105 Hamilton Court Menlo Park, California (the “Premises”).

1. Tenant Improvements. Subject to the conditions set forth below, Landlord
agrees to construct and install certain improvements (“Tenant Improvements”) in
the Building of which the Premises are a part in accordance with Section 2 below
and pursuant to the terms of this Exhibit F.

2. Definition. The Tenant Improvements shall include only those interior
improvements to be made to the Premises as specified in this Section 2 below and
as are depicted on the plan attached as Exhibit F-l and described on Exhibit F-2
(collectively, the “Initial Plans”). Such work as shown in the Initial Plans
shall be hereinafter referred to as the “Work”. Landlord shall not be obligated
to pay for any improvements which are not expressly set forth herein. Tenant
shall be required to execute or initial any plans Landlord shall prepare for the
work or submit to the City for issuance of a permit acknowledging the Work that
is to occur.

3. Tenant Improvement Costs. Landlord shall pay for the Tenant Improvements set
forth on the Initial Plans.

4. Building Standard Work. The Tenant Improvements shall be at least equal, in
quality, to Landlord’s building standard materials, quantities and procedures
then in use by Landlord (“Building Standards”) and shall consist of improvements
which are generic in nature. The Premises are currently constructed according to
the Building Standards.

5. Other Costs. Landlord shall not be obligated to pay for any Tenant
Improvements which are not specifically set forth in Section 2 above.

6. Tenant Access. Landlord, upon receipt of a written request from Tenant, shall
grant Tenant a license to have access to the Premises prior to the Completion
Date to allow Tenant to do other work required by Tenant to make the Premises
ready for Tenant’s use and (the “Tenant’s Pre-Occupancy Work”). It shall be a
condition to the grant by Landlord and continued effectiveness of such license
that:

(a) Tenant shall give to Landlord a written request to have such access not less
than five (5) business days prior to the date on which such proposed access will
commence (the “Access Notice”). The Access Notice shall contain or be
accompanied by each of the following items, all in form and substance reasonably
acceptable to Landlord: (i) a detailed description of and schedule for Tenant’s
Pre-Occupancy Work; (ii) the names and addresses of all contractors
subcontractors and material suppliers and all other representatives of Tenant
who or which will be entering the Premises on behalf of Tenant to perform
Tenant’s Pre-Occupancy Work or will be supplying materials for such work and the
approximate number of individuals, itemized by trade, who will be present in the
Premises; (iii) copies of all contracts, subcontracts, material purchase orders,
plans and specifications pertaining to Tenant’s Pre-Occupancy Work; (iv) copies
of all licenses and permits required in connection with the performance of
Tenant’s Pre-Occupancy Work; (v) certificates of insurance (in amounts
satisfactory to Landlord and with the parties identified in, or required by, the
Lease named as additional insureds) and instruments of indemnification against
all claims, costs, expenses, penalties, fines and damages which may arise in
connection with Tenant’s Pre-Occupancy Work; and (vi) assurances of the ability
of Tenant to pay for all of Tenant’s Pre-Occupancy Work and/or a letter of
credit or other security deemed appropriate by Landlord securing Tenant’s
lien-free completion of Tenant’s Pre-Occupancy Work.

(b) Such pre-term access by Tenant and Tenant’s employees, agents, contractors,
consultants, workmen, mechanics suppliers and invitees shall be subject to
scheduling by Landlord.

(c) Tenant’s employees, agents, contractors, consultants, workmen, mechanics,
suppliers and invitees shall fully cooperate, work in harmony and not, in any
manner, interfere with Landlord or Landlord’s agents or representatives in
performing the Work and any additional work pursuant to approved Change Orders,
Landlord’s work in other areas of the Building or the Industrial Center, or the
general operation of the Building. If at any time any such person representing
Tenant shall not be cooperative or shall otherwise cause or threaten to cause
any such disharmony or interference, including, without limitation, labor
disharmony, and Tenant fails to immediately institute and maintain corrective
actions as directed by Landlord, then Landlord may revoke such license upon
twenty-four (24) hours’ prior written notice to Tenant.

(d) Any such entry into and occupancy of the Premises or any portion thereof by
Tenant or any person or entity working for or on behalf of Tenant shall be
deemed to be subject to all of the terms, covenants, conditions and provisions
of the Lease, excluding only the covenant to pay Rent. Landlord shall not be
liable for any injury, loss or damage that may occur to any of Tenant’s
Pre-Occupancy Work made in or about the Premises or to any property placed
therein prior to the commencement of the term of the Lease, the same being at
Tenant’s sole risk and liability. Tenant shall be liable to Landlord for any
damage to any portion

 

-1-



--------------------------------------------------------------------------------

of the Premises, the Work or the additional work related to any approved Change
Orders caused by Tenant or any of Tenant’s employees, agents, contractors,
consultants, workmen, mechanics suppliers and invitees. In the event that the
performance of Tenant’s Pre-Occupancy Work causes extra costs to be incurred by
Landlord or requires the use of other Building services, Tenant shall promptly
reimburse Landlord for such extra costs and/or shall pay Landlord for such other
Building services at Landlord’s standard rates then in effect

 

-2-



--------------------------------------------------------------------------------

Exhibit F-1

Space Plan

 

-1-



--------------------------------------------------------------------------------

Exhibit F-2

Description of Tenant Improvements To Be Provided By Landlord

 

a. Install new standard carpet and baseboard in all of the office areas.

 

b. Convert the existing office behind the restrooms into a lunch room with new
VCT on the floor and a new sink and lower cabinetry.

 

c. Patch any holes in the back warehouse area.

 

d. Clean and put a sealer in the back warehouse area within the premises.

 

-1-



--------------------------------------------------------------------------------

Exhibit G

Willow Park

Declaration of Covenants, Conditions and Restrictions

This Declaration of Covenants, Conditions and Restrictions (hereinafter called
“Declaration”) is made this twenty-fifth day of August 1979, by Lincoln Property
Company No. 238, A California Limited Partnership (Phases 1 & 2); Lincoln
Property Company No. 287, Ltd., A California Limited Partnership (Phase 3);
Lincoln Property Company No. 355, Ltd., A California Limited Partnership (Phase
4); Lincoln Property Company No. 440, Ltd., A California Limited Partnership
(Phase 5); Lincoln Property Company No. 1179, A California Limited Partnership
(Phase 6); Lincoln Property Company No. 2036 Limited Partnership, A California
Limited Partnership (Phase 7) (hereinafter called “Lincoln Property Company”).

Recitals

1. Declarant is, or at the time of recording this Declaration will be, the Owner
in fee of all that certain real property which is situated in the City of Menlo
Park, County of San Mateo, State of California described on the map (hereinafter
called “Map”) entitled “Menlo Industrial Center, Menlo Park, California” which
Map is filed in the office of the Recorder of the County of San Mateo, State of
California on October 1, 1979, in Book No. 99 of Maps, at pages 81, 82 and 83.

2. As Owner of the real property described in Paragraph 1 of these Recitals,
Declarant has executed this Declaration for the purpose of imposing upon all
portions of said real property (other than Parcel E as shown on the Map) a
general plan of improvement for the benefit of said real property (other than
said Parcel E) and its present and future owners. Said real property (other than
Parcel E) is hereinafter called the “Property.”

NOW, THEREFORE, Declarant hereby declares that the Property is now held, and
shall hereafter be held, developed, encumbered, hypothecated, transferred, sold,
leased, conveyed, improved, used and occupied subject to the covenants,
conditions, restrictions and limitations hereinafter set forth, all of which are
declared to be in furtherance of a plan for the development and operation of a
landscaped business and industrial park and are established for the purpose of
enhancing and protecting the value, attractiveness and desirability of the
Property and every part thereof. Each of the covenants, conditions, restrictions
and limitations set forth herein shall run with the land, and every part
thereof, and shall burden as well as inure to the benefit of and pass with each
and every portion of the Property hereinafter developed, encumbered,
hypothecated, transferred, sold, leased, conveyed, improved, used or occupied
and shall apply to and bind any and all parties having or acquiring any right,
title, license or interest in the Property or any part thereof.

Article I

Definitions

Unless the context otherwise specifies or requires, the terms defined in this
Article I shall, for all purposes of this Declaration, have the meanings herein
specified.

1.1 Building. “Building” shall mean the principal structure or structures on any
Site, including all garages, outside platforms, outbuildings, docks and the
like.

1.2 Declarant. “Declarant shall mean Lincoln Property Company, its successors
and assigns. Declarant’s assigns shall be deemed to include any party whom
Declarant designates, by means of a notice recorded in the Official Records of
San Mateo County, as the party who, from and after the date such notice is
recorded, will perform Declarant’s functions under this Declaration.

1-3 Deed of Trust. “Deed of Trust” shall mean, with respect to any portion of
the property, a duly recorded Deed of Trust, mortgage or other instrument which
created a lien on the portion of the Property is describes.

1-4 Improvements. “Improvements” shall mean and include without limitation
buildings, outbuildings, pedestrian and vehicle access facilities, parking
areas, loading areas, fences, walls, hedged mass plantings, landscaping, poles,
signs and any structures of any type or kind.

1.5 Owner. “Owner” shall mean any person, firm, corporation or other legal
entity (including Declarant) which owns fee title to a Site, as shown by the
Official Records of the County of San Mateo; provided, however, that the term
“Owner” shall not include a mortgage or beneficiary under a deed of trust
holding a security interest in a Site unless such mortgagee or beneficiary is in
actual physical possession of the Site. Whenever this Declaration creates or
imposes an obligation with respect to a Site, the Owner of the Site shall be
responsible for the timely and proper performance of the obligation,
notwithstanding any delegation of such responsibility by lease, contract, or
otherwise to another party.

 

-1-



--------------------------------------------------------------------------------

1.6 Property. “Property” shall mean that certain real property subject to the
covenants, conditions and restrictions set forth herein, namely, that real
property described on Exhibit A attached hereto and incorporated herein.

1.7 Site. “Site” shall mean a continuous area of land within the Property which
is owned of record by the same Owner, whether shown as one parcel on any
recorded map or as a combination of parcels or of portions thereof.

Article II

Regulation of Uses

2.1 Permitted Uses. Unless otherwise specifically prohibited herein, or by
applicable law, any business/industrial use will be permissible if it does not
constitute a nuisance to adjacent Sites. Permitted uses will include, but not be
limited to, manufacturing, warehousing, distribution, cartage, processing,
storage, wholesaling, office, laboratory, professional and research and
development.

2.2 Nuisance. No noxious or offensive activity shall be carried on nor shall
anything be done on any Site which may be or become an annoyance or nuisance to
the Owners or occupants of other Sites, or which will be offensive to the Owners
or occupants of other Sites by reason of odor, fumes, discharge of any chemical
or industrial waste above or below ground, dust, dirt, fly-ash, smoke, noise,
glare or which will be hazardous by reason of danger of fire or explosion or any
other hazard.

2.3 Right of Entry. During reasonable hours and subject to reasonable security
requirements, Declarant or its authorized representative shall have the right to
enter upon and inspect any Building and/or Site and the Improvements thereon for
the purpose of ascertaining whether or not the provisions of this Declaration
have been or are being complied with and shall not be deemed guilty of trespass
by reason of such entry.

Article III

Regulation of Improvements

3.1 Minimum Setback Lines.

(a) General. No Improvement and no part thereof shall be placed on any Site
closer to a property line than herein provided. The following Improvements are
specifically excluded from these setback provisions:

(1) Roof overhang, subject to the specific approval of Declarant in writing.

(2) Steps and walks.

(3) Paving and associated curbing, except that vehicle parking areas shall not
be permitted within ten (10) feet of the street property line or lines.

(4) Fences, except that no fence shall be placed within the street setback area
unless specific approval is given by Declarant in writing.

(5) Landscaping.

(6) Planters, not to exceed three (3) feet in height.

(7) Railroad spur tracks, switches and bumpers, provided that the location of
such tracks, switches and bumpers is specifically approved by Declarant in
writing.

(8) Displays identifying the Owner, Lessee or occupant, subject to the specific
approval of Declarant in writing.

(b) Setback from interior property lines. No setback is established from a rear
or side interior property line. The interior lot lines for a comer lot shall be
considered to have a real property line.

(c) Setback Street Property Lines. The setback line is established as twenty
(20) feet from property line on all streets on the property.

3.2 Completion of Construction. After commencement of construction of any
Improvement, the Owner shall diligently prosecute the work thereon to the end
that the Improvement shall not remain in a partly finished condition any longer
than reasonably necessary for the completion thereof.

 

-2-



--------------------------------------------------------------------------------

3.3 No excavation shall be made except in connection with construction of an
Improvement, and upon completion thereof, exposed openings shall be backfilled
and disturbed ground shall be graded and leveled.

3.4 Landscaping.

(a) Every Site on which a Building shall have been placed shall be landscaped
according to plans approved as specified herein and maintained thereafter in a
sightly and well-kept condition.

(b) An Owner, Lessee or occupant shall landscape and maintain unpaved areas
between the property lines and the setback lines.

(c) An Owner, Lessee or occupant shall provide hose bibs and maintenance
facilities in the vicinity of the landscaped areas.

(d) Landscape as approved by Declarant shall be installed within ninety
(90) days of occupancy or completion of the Building, whichever occurs first.

3.5 Site Maintenance. All Improvements on each Site including, without
limitation, all walks, driveways, fences, parking areas, landscaping and the
exterior of all structures on each Site, shall be maintained free of litter and
debris and in good condition, order and repair. Landscaping shall be kept in
thriving condition, weed-free and neatly trimmed. All undeveloped Sites shall be
kept clean, mowed and in a condition so as not to be a dust or weed problem.

3.6 Signs and Lighting. No signs or displays shall be created on any Site, other
than the following:

(a) Signs identifying the name, building and business of any person or firm
occupying a Site, the size, design and color of which has been specifically
approved by Declarant in writing; and

(b) Offering a Site for sale or lease if Declarant has specifically approved
said signs in writing.

All signs and displays shall be located below the roof line of the building and
shall comply with all applicable laws and ordinances. Lighting shall be
restricted to parking and security lights, fire lighting and low-level sign
illumination and floodlighting of buildings or landscaping. All lighting shall
be shielded and contained within property lines.

3.7 Parking Areas. Adequate parking on a Site shall be provided to accommodate
all parking needs for employees, visitors and company vehicles. There shall also
be adequate areas provided for truck loading and unloading. The intent of this
provision is to eliminate the need for any on-street parking. If parking or
loading requirements increase as a result of a change in use or number of
employees, additional offstreet parking shall be provided to satisfy the intent
of this section.

3.8 Building Regulations. Any building erected on a Site shall conform to the
following construction practices:

(a) Exterior walls of sheet or corrugated iron, steel, aluminum or asbestos will
be permitted only upon specific approval in writing by Declarant.

(b) Exterior walls shall be painted or suitably treated in a manner acceptable
to Declarant.

Article IV

Approval of Plans

4.1 No Improvement shall be erected, placed, altered, maintained or permitted to
remain on any land subject to these restrictions until plans and specifications
showing plot layout, including parking and all exterior elevations, with
materials and colors, have been submitted to and approved in writing by
Declarant. Said approval shall be in addition to any approvals and/or permits
required by the City of Menlo Park or any other legal entity having
jurisdiction. Such plans and specifications shall be submitted in writing over
the signature of the Owner of Lessee of the Site or his authorized agent.

4.2 Approval shall be based, among other things, on adequacy of Site dimensions,
adequacy of structural design, conformity and harmony of external design with
neighboring Improvements, effect of location and use of Improvements on
neighboring Sites; proper facing of main elevation with respect to nearby
streets; and conformity of the plans and specifications to the purpose and
general plan and intent of these restrictions. Declarant shall not arbitrarily
or unreasonably withhold its approval of such plans and specifications.

 

-3-



--------------------------------------------------------------------------------

4.3 If Declarant fails either to approve or to disapprove such plans and
specifications within thirty (30) days after the same have been submitted to it,
it shall be conclusively presumed that Declarant has approved said plans and
specifications, subject, however, to the restrictions contained in ARTICLE III
hereof.

4.4 Notwithstanding anything to the contrary herein contained, after the
expiration of one year from the date of issuance of a building permit by
municipal or other governmental authority for any Improvement, said Improvement
shall, in favor of purchasers and encumbrancers in good faith and for value, be
deemed to be in compliance with all provisions of this ARTICLE IV, unless actual
notice of such noncompliance or non-completion executed by Declarant shall
appear of record in the office of the County Recorder of San Mateo County,
California, or unless legal proceedings shall have been instituted to enforce
compliance or completion.

4.5 Fee. An architectural review fee shall be paid to Declarant at the time
plans are submitted for approval based upon the following schedule:

(a) When the plans submitted are prepared by an architect licensed to practice
in the State of California, the architectural review fee shall be $100.00.

(b) In all other cases, the architectural review fee shall be $200.00.

Article V

Duration and Modification and Repeal

5.1 Term. This Declaration, every provision hereof and every covenant,
conditions and restriction contained herein shall continue in full force and
effect for a period of sixty (60) years from the date hereof.

5.2 Termination and Modification. This Declaration or any provisions thereof or
any covenant, condition or restriction contained herein may be terminated,
extended, modified or amended as to the whole of said property or any portion
thereof, with the written consent of the Owners of sixty-five percent (65%) in
area of the Property; provided that so long as Declarant owns at least twenty
percent (20%) in area of the Property, no such termination, extension,
modification or amendment shall be effective without Declarant’s written
approval. No termination, extension, modification or amendment hereof shall be
effective until a written instrument embodying the same has been executed and
recorded in the Official Records of San Mateo County.

Article VI

Enforcement

6.1 Abatement and Suit. Violation or breach of any restriction herein contained
shall give to Declarant the right to enter upon the Property upon or as to which
said violation or breach exists and summarily to abate and remove at the expense
of the Owner, Lessee or occupant thereof any structure, thing or condition that
may be or exist thereon contrary to the intent and meaning of the provisions
hereof, or to prosecute a proceeding at law or in equity against the person or
persons who have violated or are attempting to violate any of these restrictions
to enjoin or prevent them from doing so, to cause said violation to be remedied
or to recover damages for said violation. In addition, every Owner of a Site
shall have the right, in the event of violation or breach of any restriction
herein contained, to prosecute a proceeding at law or in equity against the
person or persons who have violated or are attempting to violate any of these
restrictions to enjoin or to recover damages for said violation. All remedies
provided herein or at law or in equity shall be cumulative and not exclusive.

6.2 Deemed to Constitute a Nuisance. The result of every action or omission
whereby any restriction herein contained is violated in whole or in part is
hereby declared to be and to constitute a nuisance. Every remedy allowed by law
or equity against an Owner, either public or private, shall be applicable
against every such result and may be exercised by Declarant or by any Owner of
property subject hereto. Any costs or expenses paid or incurred by Declarant or
an Owner (collectively referred to as “Declarant” in this Section 6.2) in
abating such nuisance or prosecuting any such remedy (including all reasonable
attorneys’ fees and costs of collection), together with interest thereon at the
rate often percent (10%) per annum, shall be a charge against the Site on which
the nuisance has occurred or is occurring, shall be a continuing lien thereon
until paid, and shall also be the personal obligation of the Owner of such Site
when such charges became due and who committed such breach or violation. In
addition to any other rights or remedies hereunder, Declarant may deliver to the
Owner of the Site on which the nuisance has occurred or is occurring and record
with the San Mateo County Recorder a certificate of notice of claim of lien. If
the violation recited in such lien claim has not been cured to Declarant’s
satisfaction and any recited amounts so charged have not been paid within thirty
(30) days thereafter, Declarant or its authorized representative may foreclose
such lien by a sale conducted pursuant to Sections 2924, 2924b and 2924c of the
California Civil Code, as amended from time to time, or other statues applicable
to the exercise of powers of sales in mortgages or Deeds of Trust, or in any
other manner permitted by law. Declarant, through its authorized
representatives, may bid on and acquire any land subject to such lien at any
such foreclosure sale. If the violations recited in such lien claim are timely
cured and any recited amounts timely paid as provided above, Declarant shall
forthwith record an appropriate release of such lien at Declarant’s sole
expense.

 

-4-



--------------------------------------------------------------------------------

6.3 Attorneys’ Fees. In any legal or equitable proceeding for the enforcement or
to restrain the violation of this Declaration or any provision hereof, the
losing party or parties shall pay the attorneys’ fees of the prevailing party or
parties, in such amount as may be fixed by the court in such proceedings.

6.4 Failure to Enforce Not a Waiver of Rights. The failure of Declarant or any
Owner to enforce any restriction herein contained shall in no event be deemed to
be a waiver of the right to do so thereafter nor of the right to enforce any
other restriction.

Article VII

Miscellaneous Provisions

7.1 Assignment of Declarant’s Rights and Duties. Declarant may assign any and
all of its rights, powers, reservations and obligations hereunder to any person,
corporation or association. To be effective, any such assignments must be
accepted in writing by the assignee and the acceptance must be recorded in the
Official Records of San Mateo County. To the extent of the assignment, the
assignee shall have the same rights, obligations, duties and powers and be
subject to the same obligations and duties as given to and assumed by Declarant
herein. The term Declarant as used herein includes all such assignees and their
heirs, successors and assigns. Declarant may also resign as Declarant by
recording a written notice of resignation in the Official Records of San Mateo
County and mailing a copy thereof to each then Owner. The resignation shall be
effective on the date it is recorded and Declarant shall thereafter have no
further rights, powers, reservations, obligation or liabilities hereunder. If at
any time Declarant either resigns or ceases to exist without making an
assignment of its authority as Declarant, a successor Declarant may be appointed
in the same manner as this Declaration may be terminated, extended, modified or
amended under Section 2 of ARTICLE IV.

7.2 Constructive Notice and Acceptance. Every person or other entity who now or
hereafter owns or acquires any right, title or interest in or to any portion of
the Property is and shall be conclusively deemed to have consented and agreed to
every covenant, condition and restriction contained herein, whether or not any
reference to this Declaration is contained in the instrument by which such
person or entity acquired an interest in said property.

7.3 Waiver. Neither Declarant nor its successors or assigns shall be liable to
any Owner, Lessee, licensee or occupant of land subject to his Declarant by
reason of any mistake in judgment, negligence, nonfeasance, action or inaction
and/or for the enforcement or failure to enforce any provision of this
Declaration. Every Owner, Lessee, licensee or occupant of any of said property
by acquiring his interest therein agrees that he will not bring any action or
suit against Declarant to recover any damages or to seek equitable relief
because of any mistake in judgment, negligence, nonfeasance, action or inaction
and/or the enforcement or failure to enforce any provision of this Declaration.

7.4 Mutuality, Reciprocity, Runs with Land. All covenants, conditions,
restrictions and agreements contained herein are made for the direct, mutual and
reciprocal benefit of each and every part and parcel of the property now or
hereafter made subject to this Declaration, shall create reciprocal rights and
obligations between the respective Owners of all parcels and privity of contract
and estate between all grantees of said parcels, their heirs, successors and
assigns, and shall, as to the Owner of each parcel, his heirs, successors and
assigns, operate as covenants running with the land for the benefit of all other
parcels.

7.5 Rights of Beneficiaries. No breach of the restrictions and other provisions
contained herein shall defeat or render invalid the lien of any Deed of Trust
now or hereafter executed upon land subject to these restrictions; provided,
however, that if any portion of said property is sold under a foreclosure of any
mortgage or under the provisions of any deed of trust, any purchaser at such
sale and his successors and assigns shall hold any and all property so purchased
subject to all of the restrictions and other provisions of this Declaration.

7.6 Paragraph Headings. Paragraph headings, where used herein, are inserted for
convenience only and are not intended to be a part of this Declaration or in any
way to define, limit or describe the scope and intent to the particular
paragraphs to which they refer.

7.7 Effect of Invalidation. If any provision of this Declaration is held to be
invalid by any court, the invalidity of such provision shall not affect the
validity of the remaining provisions hereof.

7.8 Existing Improvements. Improvements which are completely constructed on the
date this Declaration is recorded are deemed to satisfy all the requirements
hereof.

7.9 Estoppel Certificate. At the request of an Owner, Declarant shall supply to
such Owner or any actual or potential encumbrancer or purchaser of a Site a
written certificate stating that there are no violations hereof, or if there are
any such violations, the nature of such violations. Such certificate shall be
delivered within ten (10) working days after such request by an Owner.

 

-5-



--------------------------------------------------------------------------------

Addendum 1

Early Possession

This Early Possession and Inducement Recapture Addendum is a part of the Lease
dated January 5, 2007, by and between AMB Property, L.P., a Delaware Limited
Partnership (“Landlord”) and FoxHollow Technologies Inc., a Delaware corporation
(“Tenant”) for the premises commonly known as 1105 Hamilton Court, Menlo Park,
California.

1. Early Possession. As of the Commencement Date, Tenant may enter the Premises
for the purpose of, and only for the purpose of, installing fixtures and
equipment, in furtherance of Tenant’s intended operations from the Premises (the
period of such occupancy prior to the Rent Commencement Date is referred to as
“Early Occupancy”). Such Early Occupancy shall be pursuant to the terms of the
Lease and all exhibits and addenda thereto, including, without limitation
Section 6 of Exhibit F, and may not interfere, in any way, with any improvement
work Landlord may be required to perform to the Premises. Tenant shall not be
obligated to pay either Base Rent or Tenants Share of Expenses during the Early
Occupancy and prior to the Rent Commencement Date, however, all other terms of
the Lease, including, but not limited to, carrying all insurance required by the
Lease shall be in effect during such Early Occupancy.

 

-1-



--------------------------------------------------------------------------------

Addendum 2

Option to Extend

This Addendum (the “Addendum”) is a part of the Lease dated January 5, 2007, by
and between AMB Property, L.P., a Delaware Limited Partnership (“Landlord”) and
FoxHollow Technologies Inc., a Delaware corporation (“Tenant”) for the premises
commonly known as 1105 Hamilton Court, Menlo Park, California. Any capitalized
terms used herein and not otherwise defined herein shall have the meaning
ascribed to such terms as set forth in the Lease.

1. Grant of Extension Option. Subject to the provisions, limitations and
conditions set forth in Paragraph 5 below, Tenant shall have an Option
(“Option”) to extend the initial term of the Lease for five (5) years (the
“Extended Term”).

2. Tenant’s Option Notice. Tenant shall have the right to deliver written notice
to Landlord of its intent to exercise this Option (the “Option Notice”). If
Landlord does not receive the Option Notice from Tenant on a date which is
neither more than three hundred sixty-five (365) days nor less than two hundred
forty (240) days prior to the end of the initial term of the Lease, all rights
under this Option shall automatically terminate and shall be of no further force
or effect. Upon the proper exercise of this Option, subject to the provisions,
limitations and conditions set forth in Paragraph 5 below, the initial term of
the Lease shall be extended for the Extended Term.

3. Establishing the Initial Monthly Base Rent for the Extended Term. The initial
monthly Base Rent for the Extended Term shall be equal to the then Fair Market
Rental Rate, as hereinafter defined. As used herein, the “Fair Market Rental
Rate” payable by Tenant for the Extended Term shall mean the Base Rent for
comparable warehouse space at which non-equity tenants, as of the commencement
of the lease term for the Extended Term, will be leasing non-sublease,
non-equity, unencumbered space comparable in size, location and quality to the
Premises for a comparable term! which comparable space is located in the
Building and in other comparable warehouse buildings in the vicinity of the
Building, taking into consideration the condition and value of existing tenant
improvements in the Premises. The Fair Market Rental Rate shall include the
periodic rental increases that would be included for space leased for the period
of the Extended Term. If Landlord and Tenant are unable to agree on the Fair
Market Rental Rate for the Extended Term within ten (10) days of receipt by
Landlord of the Option Notice for the Extended Term, Landlord and Tenant each,
at its cost and by giving notice to the other party, shall appoint a competent
and impartial commercial real estate broker (hereinafter “broker”) with at least
five (5) years’ full-time commercial real estate brokerage experience in the
geographical area of the Premises to set the Fair Market Rental Rate for the
Extended Term. If either Landlord or Tenant does not appoint a broker within ten
(10) days after the other party has given notice of the name of its broker, the
single broker appointed shall be the sole broker and shall set the Fair Market
Rental Rate for the Extended Term. If two (2) brokers are appointed by Landlord
and Tenant as stated in this paragraph, they shall meet promptly and attempt to
set the Fair Market Rental Rate. In addition, if either of the first two
(2) brokers fails to submit their opinion of the Fair Market Rental Rate within
the time frames set forth below, then the single Fair Market Rental Rate
submitted shall automatically be the initial monthly Base Rent for the Extended
Term and shall be binding upon Landlord and Tenant. If the two (2) brokers are
unable to agree within ten (10) days after the second broker has been appointed,
they shall attempt to select a third broker, meeting the qualifications stated
in this paragraph within ten (10) days after the last day the two (2) brokers
are given to set the Fair Market Rental Rate. If the two (2) brokers are unable
to agree on the third broker, either Landlord or Tenant by giving ten (10) days’
written notice to the other party, can apply to the Presiding Judge of the
Superior Court of the county in which the Premises is located for the selection
of a third broker who meets the qualifications stated in this paragraph.
Landlord and Tenant each shall bear one-half ( 1/2) of the cost of appointing
the third broker and of paying the third broker’s fee. The third broker, however
selected, shall be a person who has not previously acted in any capacity for
either Landlord or Tenant. Within fifteen (15) days after the selection of the
third broker, the third broker shall select one of the two Fair Market Rental
Rates submitted by the first two brokers as the Fair Market Rental Rate for the
Extended Term. The determination of the Fair Market Rental Rate by the third
broker shall be binding upon Landlord and Tenant.

In no event shall the monthly Base Rent for any period of the Extended Term as
determined pursuant to this Addendum, be less than the highest monthly Base Rent
charged during the initial term of the Lease. Upon determination of the initial
monthly Base Rent for the Extended Term pursuant to the terms outlined above,
Landlord and Tenant shall immediately execute, at Landlord’s sole option, either
the standard lease agreement then in use by Landlord, or an amendment to the
Lease. Such new lease agreement or amendment, as the case may be, shall set
forth among other things, the initial monthly Base Rent for the Extended Term
and the actual commencement date and expiration date of the Extended Term.
Tenant shall have no other right to further extend the initial term of the Lease
under this Addendum unless Landlord and Tenant otherwise expressly agree in
writing.

4. Condition of Premises and Brokerage Commissions for the Extended Term. If
Tenant timely and properly exercises this Option, in strict accordance with the
terms contained herein: (1) Tenant shall accept the Premises in its then “As-Is”
condition and, accordingly, Landlord shall not be required to perform any
additional improvements to the Premises; and (2) Tenant hereby agrees that it
will be solely responsible for any and all brokerage commissions and finder’s
fees payable to any broker now or hereafter procured or hired by Tenant
(“Tenant’s Broker”) in connection with the Option. Tenant hereby further agrees
that Landlord shall in no event or circumstance be responsible for the payment
of any such commissions and fees to Tenant’s Broker, and Tenant shall indemnify,
defend and hold Landlord free and harmless against any liability, claim,
judgment, or damages with respect thereto, including attorneys’ fees and costs.

 

-1-



--------------------------------------------------------------------------------

5. Limitations On, and Conditions To, Extension Option. This Option is personal
to Tenant and may not be assigned, voluntarily or involuntarily, separate from
or as part of the Lease. At Landlord’s option, all rights of Tenant under this
Option shall terminate and be of no force or effect if any of the following
individual events occur or any combination thereof occur: (1) Tenant has been in
default beyond applicable notice and cure periods at any time during the initial
term of the Lease, or is in default beyond applicable notice and cure periods of
any provision of the Lease on the date Landlord receives the Option Notice;
and/or (2) Tenant has assigned its rights and obligations under all or part of
the Lease or Tenant has subleased all of the Premises except for an assignment
or sublease to a Permitted Transferee; and/or (3) Tenant’s financial condition
is unacceptable to Landlord at the time the Option Notice is delivered to
Landlord; and/or (4) Tenant has failed to exercise properly this Option in a
timely manner in strict accordance with the provisions of this Addendum; and/or
(5) Tenant has subleased more than fifty percent (50%) of the Premises under the
Lease to a third party, or if the Lease has been terminated earlier, pursuant to
the terms and provisions of the Lease.

6. Landlord’s Termination Right During Extended Term. In the event Landlord
determines that it will redevelop the Building resulting in a material change in
the use thereof, Landlord shall have the right to terminate this Lease by giving
Tenant at least twelve (12) months prior written notice (“Termination Notice”)
of its intent to terminate on the date specified in such notice (which date
shall neither be earlier than (a) twelve (12) months after the date of such
Termination Notice or (b) the commencement of the Extended Term).

7. Time is of the Essence. Time is of the essence with respect to each and every
time period described in this Addendum.

 

-2-